 Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                Page 1 of 17 PageID 389



                                    Civil Rights Act, Title VI



Title VI

https://www.justice.gov/crt/fcs/T6Manual8

"Retaliation is a deliberate action used to send a clear message that complaining is unwelcome
and risky. It is employed to instill fear in others who might consider making a complaint in the
future. Those with cause for complaining are frequently among the most vulnerable in an
institution. Once they complain, they are labeled “trouble​makers.” Retaliation, and the fear of
retaliation, becomes a potent weapon used to maintain the power structure within the
institution."
Section VIII- Proving Discrimination-Retaliation |...                                      https://www.justice.gov/crt/fcs/T6Manual8
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                   Page 2 of 17 PageID 390




            SECTION VIII- PROVING DISCRIMINATION-RETALIATION

           This is just a section of the larger revised Title VI Legal Manual. Please click here
           to see the complete revised Manual.

           Title VI Legal Manual
           SECTION VIII: PROVING DISCRIMINATION - RETALIATION

           A.       Introduction
           It is well-settled that Title VI supports retaliation claims. See, e.g., Peters v. Jenney, 327 F.3d 307, 318 (4th Cir.
           2003); Chandamuri v. Georgetown Univ., 274 F. Supp. 2d 71, 83 (D.D.C. 2003); Gutierrez v. Wash. Dep’t of Soc. &
           Health Servs., CV-04-3004-RHW, 2005 WL 2346956, at *5 (E.D. Wash. Sept. 26, 2005). When a person reasonably
           believes that he or she has been the victim of discrimination that Title VI or other federal law prohibits, or has
           witnessed another person being discriminated against, that person should be able to report the alleged discrimination
           without fear of retaliation or fear that doing so will further jeopardize accessing benefits or services. Similarly, a
           person should be free to access the services, programs, and activities that federal financial assistance supports
           without fear that a recipient might discriminate against him or her merely for seeking access.

           The Supreme Court has defined retaliation as an intentional act in response to a protected action. Jackson v.
           Birmingham Bd. of Educ., 544 U.S. 167, 173-74 (2005). Citing Jackson, the court in Gutierrez underscored the
           intentional nature of a retaliation complaint: “Retaliation is, by definition, an intentional act. It is a form of
           “discrimination” because the complainant is being subjected to differential treatment.” Gutierrez, 2005 WL
           2346956, at *5. The complained of matter need not be a complaint; it can be any lawful conduct that an individual
           engages in connected with a protected right. “The very concept of retaliation is that the retaliating party takes action
           against the party retaliated against after, and because of, some action of the latter.” Fed. Mar. Bd. v. Isbrandtsen Co.,
           356 U.S. 481, 514 (1958). It carries with it the notion of “getting even.” See id. As noted in a 2011 law review
           article:

                    Retaliation is a deliberate action used to send a clear message that complaining is unwelcome and
                    risky. It is employed to instill fear in others who might consider making a complaint in the future.
                    Those with cause for complaining are frequently among the most vulnerable in an institution.
                    Once they complain, they are labeled “troublemakers.” Retaliation, and the fear of retaliation,
                    becomes a potent weapon used to maintain the power structure within the institution.

           Ivan E. Bodensteiner, The Risk of Complaining¾Retaliation, 38 J.C. & U.L. 1, 1 (2011).

           This chapter on retaliation provides an overview of the legal authority for a private party to bring a retaliation claim
           under Title VI to an agency or in court, addresses who has standing to bring a retaliation complaint, and identifies
           what an agency should look for when assessing the merits of a retaliation allegation.

           B.       Legal Authority
           Title VI does not include an express provision prohibiting retaliation.[1] Nonetheless, courts, including the Supreme
           Court, have held that various anti-discrimination statutes contain an implied cause of action for retaliation based on




1 of 6                                                                                                                      9/15/19, 5:51 PM
Section VIII- Proving Discrimination-Retaliation |...                                      https://www.justice.gov/crt/fcs/T6Manual8
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                   Page 3 of 17 PageID 391

           the general prohibition against intentional discrimination. See, e.g., Jackson, 544 U.S. at 173 (“Retaliation against a
           person because that person has complained of sex discrimination is another form of intentional sex discrimination
           encompassed by Title IX’s private cause of action”). A statute that prohibits intentional discrimination implicitly
           prohibits acts of retaliation for complaints about or opposition to discrimination. See Sullivan v. Little Hunting Park,
           Inc., 396 U.S. 229, 237 (1969) (a prohibition on racial discrimination includes an implicit prohibition on retaliation
           against those who oppose the discrimination); CBOCS West, Inc. v. Humphries, 553 U.S. 442, 451 (2008) (a race
           discrimination statute encompasses retaliation actions as Congress and long line of precedent intended); Gomez-
           Perez v. Potter, 553 U.S. 474, 479 (2008) (ADEA federal-sector provision that prohibits age discrimination
           implicitly covers claims of retaliation for filing an age discrimination complaint); Peters, 327 F.3d at 318-19
           (prohibition against retaliation is implicit in the text of Section 601 of Title VI).

           In Jackson, the Court explained how retaliation constitutes intentional discrimination:

                    Retaliation against a person because that person has complained of sex discrimination is another
                    form of intentional sex discrimination. Retaliation is, by definition, an intentional act. It is a form
                    of “discrimination” because the complainant is being subjected to differential treatment.
                    Moreover, retaliation is discrimination “based on sex” because it is an intentional response to the
                    nature of the complaint: an allegation of sex discrimination. We conclude that when a funding
                    recipient retaliates against a person because he complains of sex discrimination, this constitutes
                    intentional “discrimination” “based on sex,” in violation of Title IX.

           Jackson, 544 U.S. at 173-74 (citations omitted). The Court also noted that the language in the statute itself supplies
           sufficient notice to a recipient that it cannot retaliate against those who complain of discrimination. Id. at 183.

           For Title VI, as discussed elsewhere in this manual, Section 601 prohibits discrimination based on race, color, or
           national origin, while Section 602 authorizes and directs federal departments and agencies that extend financial
           assistance to issue rules, regulations, or orders to effectuate Section 601. Under this authority, most federal grant-
           making agencies have included an anti-retaliation provision in their Title VI regulations.[2] The DOJ regulation
           provides the following:

                    No recipient or other person shall intimidate, threaten, coerce, or discriminate against any
                    individual for the purpose of interfering with any right or privilege secured by [Title VI], or
                    because he has made a complaint, testified, assisted, or participated in any manner in an
                    investigation, proceeding or hearing under this subpart.

           28 C.F.R. § 42.107(e); see also Johnson v. Galen Health Insts., Inc., 267 F. Supp. 2d 679, 695 (W.D. Ky. 2003) (Title
           IX anti-retaliation provision cuts to the core of [its] ban on intentional discrimination and is covered by that section’s
           existing cause of action).

           Retaliatory behavior needs to be barred irrespective of whether the underlying claim is based on intent or disparate
           impact. Although one Court of Appeals has found that a private plaintiff cannot pursue a retaliation claim in court
           based on his or her opposition to alleged disparate impact discrimination, Title VI does not grant recipients a license
           to threaten individuals or prevent them from bringing disparate impact complaints to the government, which has the
           ability to pursue disparate impact claims in court and in the administrative process.[3]

           Moreover, and as discussed elsewhere in this manual, some courts have found that in certain circumstances,
           evidence of a disparate impact can also be evidence of intentional discrimination. See Garcia ex rel. Garcia v. Bd. of
           Educ. of Albuquerque Pub. Schs., 436 F. Supp. 2d 1181, 1192 (D.N.M. 2006). The line between an intent and
           impact case is not always clear, particularly before the facts are gathered through discovery or an administrative




2 of 6                                                                                                                        9/15/19, 5:51 PM
Section VIII- Proving Discrimination-Retaliation |...                                       https://www.justice.gov/crt/fcs/T6Manual8
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                    Page 4 of 17 PageID 392

           investigation. In such cases, it may be impossible for an individual complainant to know, at the point of his or her
           complaint, whether a particular discriminatory effect is the result of a neutral policy or practice or was intentional. It
           is therefore entirely impractical to limit the retaliation protection to underlying intent claims.

           It is well-settled that neither an agency nor a court need find that the underlying conduct about which the individual
           complained is discriminatory in order for the retaliation protection to attach. Wyatt v. City of Boston, 35 F.3d 13, 15
           (1st Cir. 1994) (“[T]here is nothing [in the wording of the participation clause] requiring that the charges be valid,
           nor even an implied requirement that they be reasonable.”); accord Ray v. Ropes & Gray LLP, 961 F. Supp. 2d 344,
           358 (D. Mass. 2013) (quoting Wyatt), aff’d, 799 F.3d 99 (1st Cir. 2015); Slagle v. Cty. of Clarion, 435 F.3d 262, 268
           (3d Cir. 2006); Brower v. Runyon, 178 F.3d 1002, 1006 (8th Cir. 1999) (“The underlying charge need not be
           meritorious for related activity to be protected under the participation clause.”) (citing Filipovic v. K & R Express
           Sys., Inc., 176 F.3d 390, 398 (7th Cir. 1999)).

           Even if a private plaintiff could not file suit for retaliation for challenging disparate impact discrimination, a federal
           agency receiving a retaliation complaint would, nonetheless, have jurisdiction to pursue the retaliation claim.

                       1.      Who May File a Retaliation Claim
           A retaliation complaint can be filed by the individual who was the target of the recipient’s original allegedly
           discriminatory acts; a person whom the recipient has adversely treated for speaking out against the recipient’s
           allegedly discriminatory acts directed toward a member or members of a protected class; a person who participated
           in an investigation of alleged discrimination or in the complaint process itself. Title VI does not require that the
           retaliation victim also be the victim of the discrimination included in the original complaint or a member of the
           protected class. For example, the Supreme Court has held that an employer violated Title VII when it fired the fiancé
           of an employee who filed a sex discrimination complaint. Thompson v. N. Am. Stainless, 562 U.S. 170, 177 (2011).
           In finding that the plaintiff was an “aggrieved” party, the Court ruled that he fell within the “zone of interests” that
           the anti-retaliation provision intended to protect. See also Jackson, 544 U.S. at 179 (male coach who was retaliated
           against for complaining about sex discrimination against girl’s team had standing to sue for retaliation under Title IX
           although he was not the victim of the discrimination that was the subject of his original complaints); Sullivan, 396
           U.S. at 237 (white person who was retaliated against for advocating for the rights of a black person had standing to
           sue for retaliation); Peters, 327 F.3d at 316 (citing and quoting Sullivan); Reinhardt v. Albuquerque Pub. Sch. Bd.,
           595 F.3d 1126, 1132 (10th Cir. 2010) (teacher advocated for student in Section 504 matter); Kimmel v. Gallaudet
           Univ. 639 F. Supp. 2d 34, 43 (D.D.C. 2009) (“advocacy on behalf of minority students is a protected activity
           sufficient to support a retaliation claim”). Retaliation protections thus are extended to those who oppose
           discrimination against others because otherwise individuals who witness discrimination might be reluctant to speak
           out against it.[4]

                       2.      What Are the Elements of a Retaliation Claim?
           If an investigative agency receives a claim of retaliation, the agency should consider whether the evidence
           establishes the court-developed elements of the claim. Under Title VI, the evidence must show that (1) an individual
           engaged in protected activity of which the recipient was aware; (2) the recipient took a significantly adverse action
           against the individual; and (3) a causal connection exists between the individual’s protected activity and the
           recipient’s adverse action. See Peters, 327 F.3d at 320; Emeldi v. Univ. of Oregon, 673 F.3d 1218, 1223 (9th Cir.
           2012); Palmer v. Penfield Cent. Sch. Dist., 918 F. Supp. 2d 192, 199 (W.D.N.Y. 2013); Kimmel, 639 F. Supp. 2d at
           43; Hickey v. Myers, 852 F. Supp. 2d 257, 268 (N.D.N.Y. 2012); Chandamuri, 274 F. Supp. 2d at 84.

           For there to be “protected activity,” the evidence must show that a person opposed a recipient’s actions that the
           person reasonably and in good faith believed violated Title VI or participated in a matter that reasonably or in good




3 of 6                                                                                                                        9/15/19, 5:51 PM
Section VIII- Proving Discrimination-Retaliation |...                                    https://www.justice.gov/crt/fcs/T6Manual8
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                 Page 5 of 17 PageID 393

           faith alleged a violation. Peters, 327 F.3d at 320-21; Bigge v. Albertsons, Inc., 894 F.2d 1497, 1503 (11th Cir. 1990);
           Kimmel, 639 F. Supp. 2d at 43. Opposition or complaints can be oral or written. Kasten v. Saint-Gobain
           Performance Plastics Corp., 131 S. Ct. 1325, 1336 (2011) (Congress intended anti-retaliation provisions to protect
           both oral and written complaints). The evidence does not have to establish that the underlying act violated Title VI,
           only that the complainant reasonably and in good faith believed that the acts were discriminatory. See Burlington N.
           & Santa Fe Ry. Co. v. White, 548 U.S. 53, 69-70 (2006); Peters, 327 F.3d at 321; Manoharan v. Columbia Univ.
           Coll. of Physicians & Surgeons, 842 F.2d 590, 593 (2d Cir. 1988) (“plaintiff must demonstrate a ‘good faith,
           reasonable belief that the underlying challenged actions of the employer violated the law.’”).

           For a Title VI retaliation claim, an adverse action is an action that would deter a reasonable person from bringing or
           supporting a charge of discrimination. See, e.g., Jackson, 544 U.S. at 179 (giving coach negative evaluations and
           firing him as a coach was sufficient evidence of adverse action); Burlington, 548 U.S. at 68, 70 (reassigning
           employee to a less desirable job and suspending her for 37 days without pay after she complained about work
           conditions constitutes adverse action); Palmer, 918 F. Supp. 2d at 199 (denial of tenure constitutes adverse action).
           The evidence must show that the actions the recipient took against the complainant were more than trivial harms,
           minor annoyances, or petty slights. Burlington, 548 U.S. at 68; Morales v. N.Y. Dep’t of Labor, 865 F. Supp. 2d 220,
           256 (N.D.N.Y. 2012) (plaintiff alleged only “petty slights”), aff’d, 530 Fed. App’x 13 (2d Cir. 2013). An agency
           should decide what constitutes an adverse action case-by-case, taking into consideration contextual factors or
           specific circumstances. See Burlington, 548 U.S. at 69; Gupta v. Fla. Bd. of Regents, 212 F.3d 571, 587 (11th Cir.
           2000).

           Lastly, the evidence must show that the protected activity was the likely reason for the recipient’s adverse action.
           The focus here is on determining whether there is a causal connection between the complainant’s protected activity
           and the recipient’s alleged adverse action.

           A complainant or agency could establish retaliation under one of two methods. Under the first, the direct method of
           proof, complainants must “offer evidence that [they] engaged in a statutorily protected activity, that the defendants
           subjected [them] to an adverse employment action, and that a causal connection exists between the two events.”
           Gates v. Caterpillar, Inc., 513 F.3d 680, 686 (7th Cir. 2008) (citing Treadwell v. Office of Ill. Sec’y of State, 455
           F.3d 778, 781 (7th Cir. 2006)). Under this evidence method, a plaintiff must present evidence of discriminatory
           intent that does not require support from inferences.

           The second method, indirect proof, involves use of circumstantial evidence that the individual’s protected activity
           led to an alleged adverse action, either wholly or in part, in response to the individual’s protected conduct. Temporal
           proximity between the complainant’s protected activity and the recipient’s adverse actions often is relevant to a
           determination of causation. See, e.g., Loudermilk v. Best Pallet Co., 636 F.3d 312, 315 (7th Cir. 2011) (“an adverse
           action [that] comes so close on the heels of a protected act that an inference of causation is sensible”); Krouse v.
           Am. Sterilizer Co., 126 F.3d 494, 503 (3d Cir. 1997) (“the timing of the alleged retaliatory action must be ‘unusually
           suggestive’ of retaliatory motive before a causal link will be inferred.”); Palmer, 918 F. Supp. 2d at 199 (allegation
           that denial of tenure “swiftly followed” complaint about discrimination supported claim of retaliation). There is no
           bright line rule, however; “the answer depends on context,” Loudermilk, 636 F.3d at 315; and temporal proximity is
           not dispositive. See, e.g., Robinson v. Southeastern Pa. Transp. Auth., 982 F.2d 892, 894 (3d Cir. 1993) (“mere
           passage of time is not legally conclusive proof against retaliation.”). “When temporal proximity between protected
           activity and allegedly retaliatory conduct is missing, courts may look to the intervening period for other evidence of
           retaliatory animus.” Krouse, 126 F.3d at 503-04.

                       3.     Third-party retaliation




4 of 6                                                                                                                    9/15/19, 5:51 PM
Section VIII- Proving Discrimination-Retaliation |...                                    https://www.justice.gov/crt/fcs/T6Manual8
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                 Page 6 of 17 PageID 394

           Finally, under certain circumstances, Title VI’s prohibition on retaliation extends to third parties, which may include
           lower-level recipient employees, program beneficiaries or participants, organizations with a relationship to the
           recipient such as contractors, and others. Agency Title VI regulations provide that “[n]o recipient or other person”
           may retaliate. See, e.g., 28 C.F.R. § 42.107(e) (Department of Justice); 34 C.F.R. § 100.7(e) (Department of
           Education) (emphasis added). Recipients have two key obligations related to third party retaliation: first, to protect
           individuals from potential retaliation, recipients are obligated to keep the identity of complainants confidential
           except to the extent necessary to carry out the purposes of the Title VI regulations, including conducting
           investigations, hearings, or judicial proceedings; and second, recipients must investigate and respond when a third
           party engages in retaliatory conduct that Title VI prohibits. As with other types of third party conduct, such as
           harassment, the extent of the recipient’s obligation is tied to the level of control it has over the bad actor and the
           environment in which the bad acts occurred. See Davis v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 644 (1999).
           Agencies should make this determination case-by-case. For example, universities are required to investigate and
           respond adequately to retaliatory conduct by their students. See, e.g., Departments of Education and Justice letter
           resolving DOJ Case No. DJ 169-44-9, OCR Case No. 10126001 (May 9, 2013).[5]




           [1] By comparison, see Fair Labor Standards Act of 1938, 29 U.S.C. § 215(a)(3); Title VII of the
           Civil Rights Act of

           1964, 42 U.S.C. § 2000e-3(a); the Age Discrimination in Employment Act of 1967, 29 U.S.C. §
           623(d); the Americans with Disabilities Act of 1990, 42 U.S.C. §§ 12203(a)-(b); the Family
           and Medical Leave Act of 1993, 29 U.S.C. § 2615; the National Labor Relations Act, 29 U.S.C.
           § 158(a)(4); and the Equal Pay Act, 29 U.S.C. § 215(a)(3).

           [2] Other federal funding agencies’ regulations also bar retaliation. See 5 C.F.R. § 900.407(e)
           (Oﬃce of Personnel Mgmt.); 6 C.F.R. § 21.11(e) (Dep’t of Homeland Sec.); 7 C.F.R. § 15.7
           (Dep’t of Agric.); 10 C.F.R. § 1040.104(d) (Dep’t of Energy); 10 C.F.R. § 4.45 (Nuclear
           Regulatory Comm’n); 13 C.F.R. § 112.10(f) (Small Bus. Admin.); 14 C.F.R. § 1250.106(e)
           (NASA); 15 C.F.R. § 8.9(a) (Dep’t of Commerce); 18 C.F.R. § 1302.7(d) (Tenn. Valley Auth.); 18
           C.F.R. § 705.7(e) (Water Resources Council); 22 C.F.R. § 141.6(e) (Dep’t of State); 22 C.F.R. §
           209.7(e) (Agency for Int’l Dev. ); 24 C.F.R. § 1.7(e) (Dep’t of Hous. & Urban Dev.); 29 C.F.R. §
           31.7(e) (Dep’t of Labor); 32 C.F.R. § 195.8(e) (Dep’t of Defense); 34 C.F.R. § 100.7(e) (Dep’t
           of Educ.); 38 C.F.R. § 18.7(e) Dep’t of Veterans Aﬀairs); 40 C.F.R. § 7.100 (Envtl. Prot.
           Agency); 41 C.F.R. § 101-6.210-5 (Gen. Servs. Admin.); 43 C.F.R. § 17.6(e) (Dep’t of the
           Interior); 45 C.F.R. § 80.7(e) (Dep’t of Health & Human Servs.); 45 C.F.R. § 1110.7(e) (Nat’l
           Found. on the Arts & Humanities); 45 C.F.R. § 1203.7(e) (Corp. for Nat’l & Cmty. Serv.); 45
           C.F.R. § 611.7(e) (Nat’l Science Found.); 45 C.F.R. § 80.7(e) (Dep’t of Health & Human Servs.);
           49 C.F.R. § 21.11(e) (Dep’t of Transp.). In addition, assurance documents from some
           agencies include a non-retaliation provision.

           [3] In Peters, the court limited the viability of a private suit for retaliation claim when the
           underlying allegation addresses unlawful disparate impact. According to Peters, a private
           individual cannot bring a retaliation claim under Title VI based on an underlying complaint of
           disparate impact. 327 F.3d at 319. DOJ disagrees. A recipient violates Title VI if it retaliates
           against a private individual who opposes a discriminatory action or participates in a matter
           alleging discrimination whether the underlying matter concerns intentional discrimination or
           disparate impact. As noted above, retaliation is a form of intentional discrimination, which




5 of 6                                                                                                                    9/15/19, 5:51 PM
Section VIII- Proving Discrimination-Retaliation |...                       https://www.justice.gov/crt/fcs/T6Manual8
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                   Page 7 of 17 PageID 395

           Title VI clearly covers. See Jackson, 544 U.S. at 173-74 (“Retaliation is, by deﬁnition, an
           intentional act.”). If a recipient intentionally takes an adverse action against an individual
           because he or she alleged that it violated Title VI, it should not matter whether the alleged
           violation raises an intent or disparate impact claim, particularly within the administrative
           setting. Cf. id. at 544 U.S. at 180 (“Reporting incidents of discrimination is integral to Title IX
           enforcement and would be discouraged if retaliation against those who report went
           unpunished. Indeed, if retaliation were not prohibited, Title IX's enforcement scheme would
           unravel.”).

           [4] In Crawford v. Metropolitan Government of Nashville & Davidson County, 555 U.S. 271,
           277-78 (2009), the Court ruled that anti-retaliation protection also extends to an employee
           cooperating with an internal employer investigation of a discrimination complaint:
           “[N]othing in the statute requires a freakish rule protecting an employee who reports
           discrimination on her own initiative but not one who reports the same discrimination in the
           same words when her boss asks a question.”

           [5] The letter is available here: https://perma.cc/2GAC-Y3YK .

           ‹ Section VII- Proving Discrimination-          up           Section IX- Private Right of Action &
           Disparate Impact                                       Individual Relief Through Agency Action ›
                                                                                     Updated January 26, 2017




6 of 6                                                                                                  9/15/19, 5:51 PM
Section VI- Proving Discrimination- Intentional Di...                                                                    https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                    Page 8 of 17 PageID 396


                    SECTION VI- PROVING DISCRIMINATION- INTENTIONAL DISCRIMINATION

                   This is just a section of the larger revised Title VI Legal Manual. Please click here to see the complete revised Manual.

                   Title VI Legal Manual
                   SECTION VI: PROVING DISCRIMINATION – INTENTIONAL DISCRIMINATION

                   Table of Contents

                      A. Introduction

                      B. Proving Intentional Discrimination

                            1. Direct Evidence of Discriminatory Motive

                                  a. Express classiﬁcations

                                  b. Other forms of direct evidence

                            2. The Arlington Heights Framework

                            3. The McDonnell-Douglas Framework

                      C. Other Issues Aﬀecting Title VI Cases Involving Intent

                            1. Proof of Systemic or Widespread Discrimination (Pattern or Practice)

                            2. Permissible Use of Race

                            3. Intentional Discrimination by a Third Party

                   _________________________________________________________________________________________________________________________________________________________________________________________

                   A. Introduction

                   Title VI prohibits discrimination based on “race, color, or national origin …under any program or activity receiving Federal ﬁnancial assistance.”
                   42 U.S.C. § 2000d. The purpose of Title VI is simple: to ensure that public funds are not spent in a way that encourages, subsidizes, or results
                   in discrimination on these bases. Toward that end, Title VI bars intentional discrimination. See Guardians Ass’n v. Civil Serv. Comm’n, 463 U.S.
                   582, 607–08 (1983); Alexander v. Choate, 469 U.S. 287, 292–93 (1985). A Title VI discriminatory intent claim alleges that a recipient
                   intentionally treated persons diﬀerently or otherwise knowingly caused them harm because of their race, color, or national origin. Agency
                   regulations implementing Title VI also prohibit intentional discrimination based on race, color, or national origin, covering any disposition,
                   service, ﬁnancial aid, or other beneﬁts provided under the recipient’s program, the determination of the site or location of facilities, or other
                   aspects of program operations. See, e.g., 28 C.F.R. § 42.104(b) (Department of Justice regulations).

                   Private parties seeking judicial enforcement of Title VI’s nondiscrimination protections must prove intentional discrimination. Alexander v.
                   Sandoval, 532 U.S. 275, 280–81 (2001). Private parties may also ﬁle administrative complaints with federal agencies alleging that a
                   recipient of the agency’s federal ﬁnancial assistance has engaged in intentional discrimination; the federal agency providing the assistance
                   may investigate these complaints.[1]

                   This section provides an overview of the types of evidence necessary to prove intentional discrimination under Title VI. Much of the
                   discussion in this section relies on judicial precedent developed in private plaintiﬀs’ intent claims for damages, and therefore focuses on
                   standards applied in that context. Those standards may not always apply to agency investigations, which often follow a non-adversarial
                   model in which the agency collects all relevant evidence and then determines whether the evidence establishes discrimination. Under this
                   model, agencies do not “shift the evidentiary burdens” between complainant and recipient when making ﬁndings. The burden-shifting
                   framework may nevertheless serve as a useful paradigm for organizing and analyzing the evidence.

                         AGENCY PRACTICE TIP

                         Investigating agencies can look to case law for guidance on proving intentional discrimination, but are not bound by case law
                         concerning burden shifting between plaintiﬀ and defendant (that is, as between a complainant and a recipient). An agency need
                         not use the same sequential process as courts, where a plaintiﬀ ﬁrst oﬀers prima facie evidence and the defendant then offers
                         rebuttal evidence. Rather, an agency has discretion to gather and evaluate all relevant evidence as part of its initial investigation,
                         or may choose to make a preliminary prima facie ﬁnding then require recipients to articulate defenses.

                   B. Proving Intentional Discrimination
                   Courts have developed a number of analytical frameworks for assessing intent claims. The elements of a Title VI intent claim derive from and
                   are similar to the analysis of cases decided under the Fourteenth Amendment’s Equal Protection Clause [2] and Title VII of the Civil Rights Act
                   of 1964, as amended.[3] Because the Title VI statutory prohibition on discrimination is based on the Equal Protection Clause, the
                   constitutional analysis of intentional discrimination should be applied under Title VI.[4] See Grutter v. Bollinger, 539 U.S. 306, 343–44 (2003)
                   (citing Regents of Univ. of Cal. v. Bakke, 438 U.S. 265, 287 (1978) (opinion of Powell, J.) (“Title VI . . . proscribe[s] only those racial
                   classiﬁcations that would violate the Equal Protection Clause or the Fifth Amendment.”).

                   Generally, intentional discrimination occurs when the recipient acted, at least in part, because of the actual or perceived race, color, or
                   national origin of the alleged victims of discriminatory treatment. Doe ex rel. Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 548 (3d Cir. 2011).
                   While discriminatory intent need not be the only motive, a violation occurs when the evidence shows that the entity adopted a policy at issue
                   “‘because of,’ not merely ‘in spite of,’ its adverse eﬀects upon an identiﬁable group.” Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256, 279
                   (1979). Some assume that the intentional use of race should be carefully scrutinized only when the intent is to harm a group or an individual
                   deﬁned by race, color, or national origin. That is not true: the Supreme Court in City of Richmond v. J.A. Croson Co., 488 U.S. 469, 493 (1989),
                   and Adarand Constructors, Inc., v. Pena, 515 U.S. 200, 226 (1995), established that any intentional use of race, whether for malicious or
                   benign motives, is subject to the most careful judicial scrutiny.[5] Accordingly, the record need not contain evidence of “bad faith, ill will or
                   any evil motive on the part of the [recipient].” Williams v. City of Dothan, 745 F.2d 1406, 1414 (11th Cir. 1984).

                   This section discusses a variety of methods of proof to consider when evaluating recipient behavior to determine whether it meets the legal
                   standard for intentional discrimination. A method of proof—or analytical framework—is an established way of organizing the evidence in an
                   investigation or lawsuit in order to show why that evidence amounts to intentional discrimination.
                   Those methods are as follows:

                   Methods that focus on direct evidence

                         Express classiﬁcations. Express classiﬁcations are the clearest form of direct evidence of discriminatory intent. If a recipient
                         explicitly conditions the receipt of beneﬁts or services on the race, color, or national origin of the beneﬁciary, or directs adverse action
                         to be taken based on race, color, or national origin, such a policy or practice constitutes an express classiﬁcation. See Section B.1.a.




1 of 10                                                                                                                                                                 9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                                             https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                                              Page 9 of 17 PageID 397
                        Comments or conduct by decision-makers as direct evidence of intent. The direct method of proof typically involves a
                        statement from a decision-maker that expresses a discriminatory motive. See Section B.1.b.


                   Methods that focus on circumstantial evidence

                        The Arlington Heights mosaic of factors.[6] This method of proof, originally developed for Equal Protection Clause cases, uses a
                        number of diﬀerent types of circumstantial evidence that, taken collectively, can demonstrate that the recipient acted, at least in part,
                        because of race, color, or national origin. This framework is most commonly applied in cases alleging discrimination against a group.
                        Agencies can use this method for many diﬀerent types of cases, but will ﬁnd it particularly useful where the complaint is about the
                        treatment of a group, not individuals, and the investigation reveals many diﬀerent kinds of evidence. Agencies should be sure to
                        consider this method where a complaint challenges an expressly neutral practice that has an eﬀect on a larger class deﬁned by race,
                        color, or national origin. For instance, a complaint alleging that a state agency adopted a new policy with the purpose of reducing the
                        number of minority participants could be investigated using this method. See Section B.2.
                        The McDonnell-Douglas framework.[7] Plaintiﬀs use this framework, originally developed for Title VII employment cases, to show
                        that a defendant treated similarly situated individuals diﬀerently because of race, color, or national origin. The framework is most
                        commonly applied in cases alleging discrimination in individual instances. Agencies should consider using this method for
                        investigations involving the selection of individuals, such as for program participation, beneﬁts, or services, particularly where the
                        recipient provides a nondiscriminatory explanation for its decision. This method is most likely to be helpful where the complaint is
                        about one or a few individuals, and involves easily identiﬁable similarly situated individuals not in the protected class. For instance, a
                        complaint alleging that a state agency denied beneﬁts to a family because of that family’s national origin might be investigated using
                        this method. See Section B.3.

                   More than one type of analysis may apply to facts disclosed in an investigation or trial to determine race-based intent. Agencies and plaintiﬀs
                   can use them individually or together and may combine both direct and circumstantial evidence. Ultimately, the “totality of the relevant
                   facts” will determine whether the recipient has engaged in intentional discrimination in violation of Title VI. See Washington v. Davis, 426 U.S.
                   229, 242 (1976) (discussing analysis of intentional discrimination generally).

                   Regardless of the method or methods of proof ultimately employed, the central question remains whether the recipient acted intentionally
                   based on race, color, or national origin. In evaluating the totality of relevant facts, courts and federal funding agencies look to either direct
                   or circumstantial evidence to establish whether a recipient engaged in intentional discrimination. Often, the available proof consists of a
                   combination of these diﬀerent kinds of evidence, and therefore more than one method of proof may be appropriate. The box below cross-
                   references the major types of evidence with the related methods of proof discussed in this section.

                        TYPES OF EVIDENCE

                        Direct evidence. Direct evidence often involves a statement from a decision-maker that expresses a discriminatory motive. Direct evidence can also include express
                        or admitted classifications, in which a recipient explicitly distributes benefits or burdens based on race, color, or national origin. Other than instances where a recipient
                        uses race expressly to achieve diversity or implement a race-based remedy for past discrimination, finding direct evidence is rare; most recipients are circumspect
                        enough to avoid making overtly discriminatory statements. As a result, most Title VI litigation and administrative investigations focus on circumstantial evidence.
                        See methods of proof discussed in Section B.1.

                        Circumstantial evidence. Circumstantial evidence, also known as indirect evidence, requires the fact ﬁnder to make an
                        inference or presumption. Hamilton v. Southland Christian Sch., Inc ., 680 F.3d 1316, 1320 (11th Cir. 2012). “Circumstantial
                        evidence can include suspicious timing, inappropriate remarks, and comparative evidence of systematically more favorable
                        treatment toward similarly situated [individuals] not sharing the protected characteristic….” Loyd v. Phillips Bros., Inc., 25
                        F.3d 518, 522 (7th Cir. 1994); accord Troupe v. May Dep’t Stores Co., 20 F.3d 734, 736 (7th Cir. 1994). See methods of proof
                        discussed in Sections B.2 and B.3.

                        Statistical evidence. Statistical evidence can often be critical in a case where the exercise of race-based motive is alleged.
                        A plaintiﬀ or agency investigation can use statistics in several ways to establish a claim of intentional discrimination. For
                        example, statistics can be used show that an ostensibly race-neutral action actually causes a pattern of discrimination, a
                        racially disproportionate impact, or foreseeably discriminatory results. While statistical evidence is not required to
                        demonstrate intentional discrimination, plaintiffs often successfully use statistics to support, along with other types of
                        evidence, a claim of intentional discrimination. See methods of proof discussed in Sections B.2 and C1.

                   Finally, it is important for agencies to remember that even if a recipient is found to have engaged in the intentional consideration of race,
                   color, or national origin, this is not the end of the inquiry. Some uses of race are permissible. This is discussed more extensively beginning at
                   page 30.

                   Title VI case law has traditionally borrowed jurisprudence from other civil rights laws with a similar structure and purpose.[8] The remainder
                   of this section examines methods of proving intentional discrimination in greater detail, with reference to case law not only under Title VI and
                   the Equal Protection Clause, but also under Title VII; Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681 et seq.; and Section 504
                   of the Rehabilitation Act of 1973, 29 U.S.C. §701, among other laws. Importantly, the analyses under these civil rights laws are not always the
                   same, but this discussion identiﬁes principles that are applicable to Title VI.

                                1. Direct Evidence of Discriminatory Intent

                   Direct evidence of discriminatory intent is evidence that, “if believed, proves the fact [of discriminatory intent] without inference or
                   presumption.” Coghlan v. Am. Seafoods Co., 413 F.3d 1090, 1095 (9th Cir. 2005) (citation omitted).

                   Occasionally, a recipient oﬃcial admits to having considered race during the decisional process as a basis for its action. In other instances, a
                   recipient explicitly conditions the receipt of beneﬁts or services on the race, color, or national origin of the beneﬁciary, or explicitly directs
                   action be taken based on race, color, or national origin. These kinds of requirements are often referred to as “express classiﬁcations,” and are
                   the clearest form of direct evidence.

                   Short of an express classiﬁcation, other direct evidence of discrimination includes “any statement or document which shows on its face that
                   an improper criterion served as the basis … for [an] adverse … action.” Fabela v. Socorro Indep. Sch. Dist., 329 F.3d 409, 415 (5th Cir. 2003).
                   On the other hand, “remarks by non-decisionmakers or remarks unrelated to the decision making process itself are not direct evidence of
                   discrimination.” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th Cir. 1998).

                                          a. Express classiﬁcations

                   The Equal Protection Clause requires strict scrutiny of any government policy or practice that classiﬁes individuals based on race, color, or
                   national origin. Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 720 (2007) (“[W]hen the government distributes
                   burdens or beneﬁts on the basis of individual racial classiﬁcations, that action is reviewed under strict scrutiny.”); Gratz v. Bollinger, 539 U.S.
                   244, 270 (2003) (applying strict scrutiny to student admissions policies that considered race as a factor). Similarly, Title VI requires recipients
                   to demonstrate that any intentional use of race, color, or national origin classiﬁcation is “narrowly tailored” to achieve a “compelling”
                   government interest. Parents Involved, 551 U.S. at 720.

                   A recipient’s express or admitted use of a classiﬁcation based on race, color, or national origin establishes intent without regard to the
                   decision-makers’ animus or ultimate objective. Such classiﬁcations demonstrate a discriminatory purpose as a matter of law. See Miller v.
                   Johnson, 515 U.S. 900, 904–05 (1995); see also Wittmer v. Peters, 904 F. Supp. 845, 849–50 (C.D. Ill. 1995), aﬀ’d, 87 F.3d 916 (7th Cir. 1996).




2 of 10                                                                                                                                                                                                 9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                     https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                    Page 10 of 17 PageID 398
                   “Put another way, direct evidence of intent is ‘supplied by the policy itself.’” Hassan v. City of New York, 804 F.3d. 277, 295 (3d Cir. 2015)
                   (quoting Massarsky v. Gen. Motors Corp., 706 F.2d 111, 128 (3d Cir.1983) (Sloviter, J., dissenting)).

                   Where a plaintiﬀ demonstrates, or an agency determines, that a challenged policy overtly and expressly singles out a protected group for
                   disparate treatment, “a plaintiﬀ need not prove the malice or discriminatory animus of a defendant ….” Bangerter v. Orem City Corp., 46 F.3d
                   1491, 1501 (10th Cir. 1995); see also Ferrill v. Parker Grp., Inc., 168 F.3d 468, 473 n.7 (11th Cir. 1999) (“[I]ll will, enmity, or hostility are not
                   prerequisites of intentional discrimination.”). Rather, the focus is on the “explicit terms of the discrimination,” Int’l Union, United Auto.
                   Aerospace & Agric. Implement Workers of Am. v. Johnson Controls, Inc., 499 U.S. 187, 199 (1991); that is, how the recipient’s actions
                   speciﬁcally deprived or otherwise adversely aﬀected the individual or individuals of access to a federally funded program or beneﬁt. Even
                   benign motivations for racial classiﬁcations are presumptively invalid and trigger strict scrutiny in Equal Protection Clause and Title VI cases.
                   Adarand, 515 U.S. at 223–24 (1995); Grutter, 539 U.S. at 326.

                                     b. Other forms of direct evidence of intent

                   Even without a direct admission or express policy, a plaintiﬀ may prove intentional discrimination with other forms of direct evidence
                   demonstrating that the “decisionmakers placed substantial negative reliance on an illegitimate criterion in reaching their decision.” Price
                   Waterhouse v. Hopkins, 490 U.S. 228, 277 (1989) (O’Connor, J., concurring); [9] Venters v. City of Delphi, 123 F.3d 956, 972 (7th Cir. 1997)
                   (direct evidence includes “evidence which in and of itself suggests” that someone with managerial authority was “animated by an illegal ...
                   criterion.”). For example, a statement of an oﬃcial involved in the decision stating that an ostensibly race-neutral action was taken in order to
                   limit minority individuals’ eligibility for a federally funded beneﬁt or program is direct evidence of race-based intent. Even isolated comments
                   may constitute direct evidence of discrimination if they are “contemporaneous with the [adverse action] or causally related to the [adverse
                   action] decision making process.” Kennedy v. Schoenberg, Fisher & Newman, Ltd., 140 F.3d 716, 723 (7th Cir. 1998) (citations omitted).

                   This type of direct evidence of discriminatory intent does not require “a virtual admission of illegality.” Venters, 123 F.3d at 973. For example,
                   direct evidence need not take the form of an admission where the defendant states “I’m [taking this adverse action] because you’re in a
                   protected group.” Sheehan v. Donlen Corp., 173 F.3d 1039, 1044 (7th Cir. 1999); see Venters, 123 F.3d at 973. The court in Venters explained
                   that “the evidence need not be this obvious to qualify as direct evidence.” Id. And the Sheehan court explained why: because such a
                   requirement “would cripple enforcement of the ... discrimination laws.” Sheehan, 173 F.3d at 1044. The direct evidence of such remarks must,
                   however, establish that race was an important factor motivating the challenged action. “Stray remarks,” “derogatory comments,” even those
                   uttered by decision-makers, may not constitute direct evidence of discrimination if unrelated to the adverse decision. Price Waterhouse, 490
                   U.S. at 277 (O’Connor, J., concurring); Fuentes v. Perskie, 32 F.3d 759, 767 (3d Cir. 1994). Evidence of such remarks or comments is
                   nevertheless important in an intent case, and can help to establish circumstantial or indirect evidence of intent. Doe v. C.A.R.S. Prot. Plus, Inc.,
                   527 F.3d 358, 368 (3d Cir. 2008); Fitzgerald v. Action, Inc., 521 F.3d 867, 877 (8th Cir. 2008) (same); see also Lounds v. Lincare, Inc., 812 F.3d
                   1208, 1224 (10th Cir. 2015) (citing Kerri Lynn Stone, Taking in Strays: A Critique of the Stray Comment Doctrine in Employment Discrimination
                   Law, 77 Mo. L. Rev. 149, 177 (2012) (“[S]tray remarks can prove to be invaluable insights into biases at every level of consciousness that may
                   be rife but invisible within the workplace.... [They] may bespeak a workplace culture in which certain language or sentiments are tolerated and
                   perhaps encouraged or rewarded.”)).

                   By way of illustration, in Wilson v. Susquehanna Township Police Dep’t, 55 F.3d 126 (3d Cir. 1995), a Title VII case, a female plaintiﬀ alleged
                   that she was not promoted because of her sex. The plaintiﬀ’s evidence revealed a number of discriminatory occurrences, including the daily
                   circulation of sexually explicit drawings, the posting of obscene notices (some referring to female employees by name), sexual conversations
                   between oﬃcers and female employees, the showing of an x-rated movie and graphic home videos in the station house, the Chief’s regular
                   discussion of sex lives and employees’ anatomy, the Chief’s bemused dismissal of the plaintiﬀ’s complaint about an indecent assault
                   committed by an oﬃcer, and the Chief’s comment that he did not promote the plaintiﬀ because the town manager “wanted a man.” Id. at
                   127–29. The court of appeals described that evidence as direct evidence of intentional sex discrimination, explaining that “[t]he record clearly
                   goes beyond ‘stray remarks’ and evinces strong gender bias in the police department.... This evidence, which included ‘conduct or statements
                   by persons involved directly reﬂecting the discriminatory attitude,’ ... constitutes ‘direct evidence’ of discriminatory animus.” Id. at 130
                   (citations and quotations omitted).

                   In In re Rodriguez, 487 F.3d 1001, 1006–08 (6th Cir. 2007), a case originally brought under Michigan’s Civil Rights Act, which borrows legal
                   standards from federal civil rights laws including Title VII, [10] the court found that a Hispanic employee was not selected for promotion based
                   on a manager’s impression about the applicant’s “language” and “how he speaks.” This evidence, the court held, was direct evidence of
                   discrimination. Stating that “the [EEOC] recognizes linguistic discrimination as national origin discrimination” and that “discriminationbased on
                   manner of speaking can be national origin discrimination,” the court found that the plaintiﬀ’s “Hispanic speech pattern and accent” played a
                   motivating part in the manager’s decision to deny the plaintiﬀ a promotion. Id. at 1008–09; accord, Diaz v. Jiten Hotel Mgmt., Inc., 762 F. Supp.
                   2d 319, 337 (D. Mass. 2011) (“racially, sexually, or ageist oﬀensive language is necessarily prejudicial, precisely because it is highly
                   probative”).

                   A clean “direct evidence” case—where direct evidence alone establishes that discrimination was the sole reason for an adverse decision—is
                   rare. Price Waterhouse, 490 U.S. at 271 (“[D]irect evidence of intentional discrimination is hard to come by.”) (O’Connor, J., concurring). After
                   all, decision-makers seldom will admit that they based decisions on race or ethnic origin, or used either as a criterion. See, e.g., SECSYS, LLC
                   v. Vigil, 666 F.3d 678, 686 (10th Cir. 2012).

                              2. The Arlington Heights Framework

                   Many cases of intentional discrimination are not proven by a single type of evidence. Rather, many diﬀerent kinds of evidence-direct and
                   circumstantial, statistical and anecdotal-are relevant to the showing of intent and should be assessed on a cumulative basis. Arlington Heights,
                   429 U.S. at 266–68, and its progeny set forth a variety of factors probative of intent to discriminate.[11] Under this method of proving intent,
                   the court or investigating agency analyzes whether discriminatory purpose motivated a recipient’s actions by examining factors such as
                   statistics demonstrating a “clear pattern unexplainable on grounds other than” discriminatory ones; “[T]he historical background of the
                   decision”; “[T]he speciﬁc sequence of events leading up to the challenged decision”; the defendant’s departures from its normal procedures or
                   substantive conclusions, and the relevant “legislative or administrative history.” Faith Action for Cmty. Equity v. Hawai’i, No. CIV. 13-00450
                   SOM, 2015 WL 751134, at *7 (D. Haw. Feb. 23, 2015) (Title VI case citing Pac. Shores Props., LLC v. City of Newport Beach, 730 F.3d 1142,
                   1158–59 (9th Cir. 2013)); see also Sylvia Dev. Corp. v. Calvert Cty., 48 F.3d 810, 819 (4th Cir. 1995) (adding to the Arlington Heights factors
                   evidence of a “consistent pattern” of actions of decision-makers that have a much greater harm on minorities than on non- minorities). When a
                   recipient applies diﬀerent procedural processes or substantive standards to requests of minorities and non-minorities, the use of such diﬀerent
                   processes or standards, when a non-minority receives more favorable treatment, may raise an inference of discriminatory intent. “These
                   factors are non-exhaustive.” Pac. Shores Props., 730 F.3d at 1159.

                         AGENCY PRACTICE TIP

                         Agencies can use the Arlington Heights framework for many diﬀerent types of cases, but will ﬁnd it particularly useful where the
                         complaint is about the treatment of a group, not individuals, and the investigation reveals many diﬀerent kinds of evidence.
                         Agencies should be sure to consider this method where a complaint challenges an expressly neutral policy or practice that has an
                         eﬀect on a larger class deﬁned by race, color, or national origin. For instance, an agency could use this method when
                         investigating a complaint alleging that a state agency adopted a new policy with the purpose of reducing the number of minority
                         participants.

                   In court and agency investigations, evaluation of these factors “demands a sensitive inquiry into such circumstantial and direct evidence of
                   intent as may be available.” Arlington Heights, 429U.S. at 266. Moreover, when a plaintiﬀ relies on the Arlington Heights method to
                   establish intent, “the plaintiﬀ need provide very little such evidence ... to raise a genuine issue of fact ...; any indication of discriminatory
                   motive ... may suﬃce to raise a question that can only be resolved by a fact-ﬁnder.” Pac. Shores Props., 730 F.3d at 1159 (citations
                   omitted).




3 of 10                                                                                                                                                                    9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                    https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                  Page 11 of 17 PageID 399
                         FACTORS/CIRCUMSTANTIAL EVIDENCE PROBATIVE OF INTENT

                               Statistics demonstrating a clear pattern of discriminatory eﬀect;
                               The historical background of the decision and other decisions on comparable matters;
                               The sequence of events leading up to the decision, as compared to other decisions on comparable matters;
                               Departures from normal procedures or substantive conclusions;
                               Relevant legislative or administrative history; and
                               Consistent pattern of actions of decision-makers that impose much greater harm on minorities than on non-minorities.

                   Critically, Arlington Heights directs courts and agencies to engage in a cumulative assessment of the evidence. By way of illustration, in
                   North Carolina State Conference of NAACP v. McCrory, No. 1:13CV658, 2016 WL 1650774, at *5 (M.D.N.C. Apr. 25, 2016), plaintiﬀs
                   challenged provisions of a North Carolina election law, alleging that discriminatory intent to disenfranchise African-American voters
                   motivated the legislature in violation of the Fourteenth and Fifteenth Amendments and the Voting Rights Act. The Fourth Circuit agreed. N.C.
                   State Conf. of NAACP v. McCrory, 831 F.3d 204 (4th Cir. 2016). The district court’s error in holding otherwise, the Fourth Circuit explained,
                   “resulted from the court’s consideration of each piece of evidence in a vacuum, rather than engaging in the totality of the circumstances
                   analysis required by Arlington Heights.” Id. at 233. The district court “missed the forest in carefully surveying the many trees.” Id. at 214.
                   Instead, agencies evaluating possible intentional discrimination by recipients must conduct a cumulative assessment of all the available
                   evidence.

                   This case also illustrates the kinds of evidence relevant to each of the Arlington Heights factors described above:

                               Historical background of the decision. First, the court considered the historical background in the state generally and
                               related to voting in particular, identifying “North Carolina’s history of race discrimination and recent patterns of oﬃcial
                               discrimination, combined with the racial polarization of politics in the state” as particularly relevant. Id. at 223. Against this
                               background of historical discrimination in the state, the court found “the record is replete with evidence of instances since the
                               1980s in which the North Carolina legislature has attempted to dilute the voting rights of African Americans” and pointed to the
                               numerous instances of “Department of Justice and federal court determinations have determined that the North Carolina
                               General Assembly acted with discriminatory intent .…” Id. The court found these examples revealed “a series of oﬃcial actions
                               taken for invidious purposes,” and held that the district court “erred in minimizing these facts.” Id. (citing Arlington Heights,
                               429 U.S. at 267).
                               Sequence of events leading to the decision. Next, the court turned to an examination of the sequence of events leading to
                               the legislature’s passage of the challenged provisions, ﬁnding these events “devastating” to the defense. N.C. State Conf. of
                               NAACP, 831 F.3d at 227. The court found that the undisputed sequence of events—“the General Assembly’s eagerness to … rush
                               through the legislative process the most restrictive voting law North Carolina has seen since the era of Jim Crow—bespeaks a
                               certain purpose …. Although this factor, as with the other Arlington Heights factors, is not dispositive on its own, it provides
                               another compelling piece of the puzzle of the General Assembly’s motivation.” Id. at 229.
                               Legislative history leading to the decision. As instructed by Arlington Heights, the court also considered the sequence of
                               events described above from the perspective of “legislative history” because such evidence “may be highly relevant, especially
                               where there are contemporaneous statements by members of the decisionmaking body, minutes of its meetings, or reports.” Id.
                               (citing Arlington Heights, 429 U.S. at 268). The record revealed that the General Assembly requested a report on voting patterns,
                               and that data established that African Americans in North Carolina disproportionately used early voting, same-day registration,
                               and out-of-precinct voting. N.C. State Conf. of NAACP, 831 F.3d at 230. The court held that “relying on this data, the General
                               Assembly enacted legislation restricting all—and only—practices disproportionately used by African Americans …. [W]e cannot
                               ignore the choices the General Assembly made with this data in hand.” Id.
                               Impact. The ﬁrst Arlington Heights factor, statistics demonstrating a clear pattern of discriminatory eﬀect, acknowledges that
                               disparate impact evidence can be probative of discriminatory intent. Arlington Heights, 429 U.S. at 266 (discussing the
                               importance of the impact of the oﬃcial action, including “whether it bears more heavily on one race than another”). Here, the
                               court analyzed the available impact data and held that the same data showing that African Americans disproportionately used
                               each of the voting mechanisms removed by the new provisions also established “suﬃcient disproportionate impact” for an
                               Arlington Heights analysis. N.C. State Conf. of NAACP, 831 F.3d at 231.

                   The court conducted a cumulative assessment of this evidence:

                          [T]he totality of the circumstances—North Carolina’s history of voting discrimination; the surge in African American voting; the
                          legislature’s knowledge that African Americans voting translated into support for one party; and the swift elimination of the
                          tools African Americans had used to vote and imposition of a new barrier at the ﬁrst opportunity to do so—cumulatively and
                          unmistakably reveal that the General Assembly used [the new law] to entrench itself.

                   Id at 233. Accordingly, when viewed collectively, the evidence in the record established intentional discrimination based on race. Id.

                   Finally, it is important to understand that under the Arlington Heights framework, evidence identifying similarly situated comparators is helpful
                   but not required. In this regard, the relationship between the Arlington Heights framework and the McDonnell-Douglas framework is sometimes
                   misunderstood. As discussed more extensively below in Section B.3., the McDonnell-Douglas method of proof requires a showing that the
                   recipient treated one or a few similarly situated individuals diﬀerently because of race, color, or national origin. However, plaintiﬀs alleging
                   intentional discrimination under civil rights statutes “need not demonstrate the existence of a similarly situated entity who or which was
                   treated better than the plaintiﬀ in order to prevail.” Pac. Shores Props., 730 F.3d at 1158-59 (explaining that a plaintiﬀ need not rely on the
                   McDonnell-Douglas approach to intentional discrimination but may instead produce circumstantial evidence of intentional discrimination using
                   the Arlington Heights method). McDonnell Douglas “is not a straightjacket requiring the plaintiﬀ to demonstrate that such similarly situated
                   entities exist” but is just one way to prove intentional discrimination. Id. at 1159.

                   Impact evidence. In many cases, including many litigated under Arlington Heights, evidence will show that an ostensibly race-neutral
                   practice has had a much more harmful eﬀect on minorities than on non-minorities. Arlington Heights instructs courts and agencies to
                   consider “the impact of the oﬃcial action” including whether “it bears more heavily on one race than another.” 429 U.S. at 266 (citations and
                   quotations omitted). Accordingly, the discriminatory impact of a facially neutral policy or practice (frequently, but not always, demonstrated
                   through the use of statistics) can be used as part of the evidentiary showing in an intentional discrimination case. See Melendres v. Arpaio,
                   989 F. Supp. 2d 822, 902 (D. Ariz. 2013) (awarding injunctive relief to Title VI plaintiﬀs and ﬁnding that plaintiﬀs demonstrated “racially
                   disparate results” and “additional indicia of discriminatory intent”) (citing Feeney, 442 U.S. at 272); see also Arlington Heights, 429 U.S. at
                   264–66; Comm. Concerning Cmty. Improvement v. City of Modesto, 583 F.3d 690 (9th Cir. 2009) (Title VI and equal protection case ﬁnding
                   that statistical evidence was suﬃcient to create inference of intent where race-neutral precondition to receiving municipal services served to
                   exclude Latino-majority neighborhoods)).

                   In only rare instances will a showing of disparate impact by itself support a showing of discriminatory intent¾for example, where racially
                   variant results cannot be explained on other grounds, such as in cases of a dramatic mismatch between jury representation and the
                   composition of a surrounding community. Castaneda v. Partida, 430 U.S. 482, 495–96 (1977). In most instances, however, “impact alone is not
                   determinative, and the Court must look to other evidence.” Arlington Heights, 429 U.S. at 266, 267–68 (enumerating factors that indicate
                   evidence of intent) (footnotes omitted).

                   When attempting to rely on impact evidence in an intent case, the plaintiﬀ must, as an initial matter, precisely identify the “facially neutral
                   policy or practice” at the heart of the discrimination claim. (The Title VI Legal Manual’s disparate impact section discusses this requirement in
                   detail.) In addition, in Arlington Heights, the selection of a similarly situated comparator group is a key feature of cases where plaintiﬀs proﬀer
                   impact evidence. By its nature, “disparate impact” evidence involves showing a disparity. Plaintiﬀ must show that the extent of harm the
                   policy or practice causes minorities and non-minorities is diﬀerent. The level or degree of impact that a plaintiﬀ alleging discriminatory intent
                   must show depends on a variety of factors, including the strength of the impact evidence and the strength of other indicators of intent under




4 of 10                                                                                                                                                                  9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                     https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                   Page 12 of 17 PageID 400
                   Arlington Heights. But, as one court noted, “[i]t would be improper to posit a quantitative threshold above which statistical evidence of
                   disparate racial impact is suﬃcient as a matter of law to infer discriminatory intent, and below which it is insuﬃcient as a matter of law.” Gay
                   v. Waiters’ & Dairy Lunchmen’s Union, Local No. 30, 694 F.2d 531, 551 (9th Cir. 1982). Because disparate impact is not the only factor in an
                   Arlington Heights case, “showing disproportionate impact, even if not overwhelming impact, suﬃces to establish one of the circumstances
                   evidencing discriminatory intent.” N. Carolina State Conference of NAACP, 831 F.3d at 231.

                   In addition, impact evidence most often involves the presentation of statistical evidence. Thomas v. Washington Cty. Sch. Bd., 915 F.2d 922,
                   926 (4th Cir. 1990). However, statistical evidence, while extremely beneﬁcial, is not a necessity in impact cases. Id. Indeed, a series of
                   “discrete episodes” negatively aﬀecting minorities can raise a plausible inference of discriminatory impact. McCoy v. Canterbury, No.
                   3:10-0368, 2010 WL 5343298, at *5 (S.D.W. Va. Dec. 20, 2010), aﬀ’d, 428 Fed. App’x 247 (4th Cir. 2011). Accordingly, non-statistical evidence
                   of harm to minorities and non-minorities that is signiﬁcantly diﬀerent will be relevant evidence in an Arlington Heights case.

                   Moreover, statistics alone will seldom prove discriminatory intent. There may be cases where statistics establish “a clear pattern,
                   unexplainable on grounds other than race,” “but such cases are rare.” Arlington Heights, 429 U.S. at 266, No matter how “devastating or
                   reliable” the statistics appear to be, Ward v. Westland Plastics, Inc., 651 F.2d 1266, 1270 (9th Cir. 1980) (per curiam), they must reveal that
                   some “invidious discriminatory purpose” is causing the disparate outcomes. Arlington Heights, 429 U.S. at 266; see also Feeney, 442 U.S. at
                   279 (plaintiﬀ must show that the rule was promulgated or reaﬃrmed “‘because of,’ not merely ‘in spite of,’ its adverse impact on” persons in
                   the plaintiﬀ’s class); Horner v. Ky. High Sch. Athletic Ass’n, 43 F.3d 265, 276 (6th Cir. 1994) (citing Feeney). As such, and in most instances,
                   “the question whether the facts proved are suﬃcient to permit a legal inference of discriminatory intent cannot properly be reduced into a
                   mere battle of statistics.” Gay, 694 F.2d at 552.[12] Absent a “stark” pattern, then, discriminatory intent requires more than discriminatory
                   impact. Arlington Heights, 429 U.S. at 266.

                   Recipient’s awareness of the impact. Also consistent with the Arlington Heights factors is an inquiry into whether the discriminatory
                   impact of the challenged action was foreseeable:

                          [A]ctions having foreseeable and anticipated disparate impact are relevant evidence to prove the ultimate fact, forbidden
                          purpose.... [T]he foreseeable eﬀects standard [may be] utilized as one of the several kinds of proofs from which an inference of
                          segregative intent may be properly drawn.... Adherence to a particular policy or practice, with full knowledge of the predictable
                          eﬀects of such adherence ... is one factor among many others which may be considered by a court in determining whether an
                          inference of segregative intent should be drawn.

                   Columbus Bd. of Educ. v. Penick, 443 U.S. 449, 464–65 (1979); see United States v. Brown, 561 F.3d 420, 433 (5th Cir. 2009). Foreseeability is a
                   common feature of Title VI and equal protection claims, and allegations that properly package foreseeability together with factors such as
                   impact and history of defendant’s actions, have succeeded.[13] See, e.g., N.C. State Conf. of NAACP, 831 F.3d at 223; Dowdell v. City of
                   Apopka, 698 F.2d 1181, 1186 (11th Cir. 1983) (discussing “obviously foreseeable” outcome of the town’s decision to spend nearly all of its
                   revenue-sharing monies on the white community, at the expense of communities of color); United States v. Bannister, 786 F. Supp. 2d 617,
                   665–66 (E.D.N.Y. 2010) (expressing support for using discriminatory impact, foreseeable consequences, and historical background to
                   demonstrate intent in enacting mandatory minimums for crack cocaine, but determining that court could not ﬁnd intentional discrimination
                   where Second Circuit already made ﬁnding on the speciﬁc issue under consideration).

                   Additional examples of successful outcomes where impact and foreseeable consequences combine with other Arlington Heights factors, such
                   as history of state action, include the following:

                               Spanish-speaking food stamp beneﬁciaries alleged that state agencies administering the state food stamp program continued a
                               policy of failing to ensure bilingual services for food stamp applicants who were limited English proﬁcient. The plaintiﬀs alleged
                               that the defendants continued this policy while knowing that Spanish-speaking applicants and beneﬁciaries were being harmed
                               as a consequence. The court found that such knowledge was suﬃcient to state a Title VI claim that the defendants purposefully
                               acted based on national origin, ﬁnding that “disparate impact, history of the state action, and foreseeability and knowledge of
                               the discriminatory onus placed upon the complainants” is the type of circumstantial evidence upon which a case of intentional
                               discrimination is often based. Almendares v. Palmer, 284 F. Supp. 2d 799, 806 (N.D. Ohio 2003) (citations omitted)
                               A facially neutral NCAA rule (Proposition 16) raising the minimum academic requirements for incoming college athletes to
                               qualify for athletic scholarships and compete in college sports applied to all incoming college athletes but had a statistically
                               greater adverse impact on black athletes. The NCAA was aware that the impact of the proposed rule would reduce the number
                               of black athletes qualifying for athletic scholarships, and adopted the rule speciﬁcally to promote higher academic standards
                               among black athletes. The court held that plaintiﬀs had stated a claim of purposeful discrimination under Title VI. Pryor v.
                               NCAA, 288 F.3d 548, 562 (3d Cir. 2002). Pryor directly addressed the Arlington Heights standards for intentional discrimination,
                               concluding that the plaintiﬀs met the intent test where the NCAA had actual notice and knowledge of the impact on black
                               athletes, and aﬃrmatively considered that impact in reaching its decision to adopt Proposition 16.[14]
                               Plaintiﬀs claimed intentional discrimination based partly on the defendant’s knowledge of the impact that placement of a
                               cement grinding facility would have on the minority community, together with allegations regarding historical practices and a
                               speciﬁc sequence of events leading to the placement decision. The court found that the plaintiﬀs “not only showed that the
                               operation of the cement grinding facility would have a disparate impact upon the predominantly minority community … but
                               also that the [defendant] was well-aware of the potential disproportionate and discriminatory burden placed upon that
                               community and failed to take measures to assuage that burden.” The court further determined that the plaintiﬀs had stated a
                               claim of intentional discrimination under Title VI, suﬃcient to survive the defendant’s motion to dismiss. The court set forth that
                               “the controlling decisions of the Supreme Court and the Third Circuit make it clear that a case of intentional discrimination is
                               often based upon the type of circumstantial evidence which the … Plaintiﬀs allege …, namely, disparate impact, history of the
                               state action, and foreseeability and knowledge of the discriminatory onus placed upon the complainants.” S. Camden, 254 F.
                               Supp. at 496–97 (citing Arlington Heights, 429 U.S. at 267; Penick, 443 U.S. at 465 (1979); Pryor, 288 F.3d at 563).[15]


                              3. The McDonnell-Douglas Framework

                   Another common way to prove intentional discrimination is to establish that a recipient treated similarly situated individuals diﬀerently
                   because of race, color, or national origin.

                                         1) Step 1—The prima facie case

                   Plaintiﬀ must ﬁrst prove a prima facie case of discrimination by a preponderance of the evidence. To establish a prima facie case of intentional
                   discrimination under Title VI using the McDonnell-Douglas framework from Title VII, a plaintiﬀ typically shows that he or she is a member of a
                   particular protected group, was eligible for the recipient’s program, activity or service, and was not accepted into that program or otherwise
                   treated in an adverse manner, and that an individual who was similarly situated with respect to qualiﬁcations, but was not in the plaintiﬀ’s
                   protected group was given better treatment. See, e.g., Brewer v. Bd. of Trs. of Univ. of Ill., 479 F.3d 908, 921 (7th Cir. 2007) (Title VI case where
                   court found that plaintiﬀ’s case “falls apart because of a failure to locate a similarly situated individual”).[16]

                         AGENCY PRACTICE TIP

                         Agencies can use the McDonnell-Douglas framework for investigations involving the selection of individuals, such as for program
                         participation, beneﬁts, or services, particularly where the recipient provides a nondiscriminatory explanation for its decision. This
                         method is most likely to be helpful where the complaint is about one or a few individuals, and involves easily identifiable similarly
                         situated individuals not in the protected class. For instance, a complaint alleging that a state agency denied beneﬁts to a family
                         because of that family’s national origin might be investigated using this method.

                   With respect to what constitutes adverse action or “harm,” there are “no bright-line rules,” Wanamaker v. Columbian Rope Co., 108 F.3d 462,




5 of 10                                                                                                                                                                    9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                   https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                 Page 13 of 17 PageID 401
                   466 (2d Cir. 1997), so courts and agencies must make that determination in each case. As such, whether conduct rises to the level of “adverse
                   action” is a fact-speciﬁc inquiry. The harm need not be physical in nature, or even the type of harm that would permit an award of
                   compensatory damages. For example, the Supreme Court has held that intentional racial segregation is a harm in and of itself. See Brown v.
                   Bd. of Educ., 347 U.S. 483 (1954). Similarly, the stigma that intentional discrimination may cause is a cognizable harm. See generally Johnson
                   v. California, 543 U.S. 499, 507 (2005) (“racial classiﬁcations ‘threaten to stigmatize individuals by reason of their membership in a racial
                   group’”) (quoting Shaw v. Reno, 509 U.S. 630, 643 (1993)). The provision of fewer or inferior services or beneﬁts to a person or class of
                   persons will satisfy the adversity requirement, but adversity can be established even without the loss of speciﬁc services or beneﬁts;
                   threatened or imminent harm can satisfy the adverse action requirement.

                   Moreover, Title VI’s broad nondiscrimination mandate means that investigating agencies generally should take an inclusive approach to
                   determining legally suﬃcient harms. Title VI’s plain language supports this approach. The statute states that no person shall on the ground of
                   race, color, or national origin “be excluded from participation in, be denied the beneﬁts of, or be subjected to discrimination under any
                   program or activity receiving Federal ﬁnancial assistance.” 42 U.S.C. § 2000d. Agency regulations further state that recipients may not
                   administer their programs or activities in a manner that “den[ies] any individual any disposition, service, ﬁnancial aid, or beneﬁt provided
                   under the program,” 28 C.F.R. § 42.104(b)(1)(i) (DOJ) (emphasis added), or “restrict[s] an individual in any way in the enjoyment of any
                   advantage or privilege enjoyed by others receiving any disposition, service, ﬁnancial aid, or beneﬁt under the program,” Id. § 42.104(b)(1)(iv)
                   (emphasis added). This language is best read to encompass a broad range of “adverse actions” that may be caused by a recipient’s
                   administration of its program.[17]

                                           2) Step 2 – The defendant must articulate a legitimate non-discriminatory reason

                   If the plaintiﬀ establishes a prima facie case, the burden in court shifts to the defendant to articulate some legitimate, nondiscriminatory
                   reason for the challenged action. EEOC v. Boeing Co., 577 F.3d 1044, 1049 (9th Cir. 2009). The defendant’s explanation of its legitimate
                   reasons must be clear and reasonably speciﬁc; not all proﬀered reasons would be legally suﬃcient to rebut a prima facie case. See Texas Dep’t
                   of Cmty. Aﬀairs v. Burdine, 450 U.S. 248, 254–55, 258 (1981). For example, in the employment context, a defendant may not merely state that
                   the employment decision was based on the hiring of the “best qualiﬁed” applicant, but must provide speciﬁcs regarding that applicant’s
                   qualiﬁcations, such as seniority, length of service in the same position, personal characteristics, general education, or experience in
                   comparable work, and must demonstrate why that person’s qualiﬁcations were considered superior to those of the plaintiﬀ. See Steger v. Gen.
                   Elec. Co., 318 F.3d 1066, 1075–76 (11th Cir. 2003).

                                          3) Step 3 – The plaintiﬀ must demonstrate pretext

                   If the defendant meets the Step 2 burden, the burden shifts back to the plaintiﬀ to demonstrate that the proﬀered reason is false—that is, that
                   the nondiscriminatory reason(s) the defendant gives for its actions are not the true reasons and are actually a pretext for the exercise of
                   prohibited discriminatory intent. Brooks v. Cty. Comm’n of Jeﬀerson Cty., 446 F.3d 1160, 1162– 63 (11th Cir. 2006) (addressing a Title VII race
                   discrimination claim). A plaintiﬀ can show pretext by pointing to “weaknesses, implausibilities, inconsistencies, incoherencies, or
                   contradictions” in the defendant’s proﬀered legitimate reasons for its action, such that a reasonable fact ﬁnder could rationally ﬁnd them
                   unworthy of credence. Id. at 1163 (quoting Jackson v. Ala. State Tenure Comm’n, 405 F.3d 1276, 1289 (11th Cir. 2005)); Mickelson v. N.Y. Life
                   Ins. Co., 460 F.3d 1304, 1315 (10th Cir. 2006). Plaintiﬀs can, for example, present evidence that the defendant’s stated reasons for taking the
                   adverse action were false; the defendant acted contrary to a written policy setting forth the action the defendant should have taken under the
                   circumstances; or the defendant acted contrary to an unwritten policy or practice when making the decision. See Plotke v. White, 405 F.3d
                   1092, 1102 (10th Cir. 2005). A plaintiﬀ may also show pretext through evidence that the “employer’s proﬀered non-discriminatory reasons
                   [were] either a post hoc fabrication or otherwise did not actually motivate the employment action ….” Fuentes, 32 F.3d at 764.

                         AGENCY PRACTICE TIP

                         As mentioned previously, certain procedural aspects of the methods of proof developed in the litigation context do not transfer to
                         the administrative context. Here, the McDonnell-Douglas burden- shifting test that applies in litigation to determine whether an
                         institution has engaged in intentional discrimination does not necessarily apply in the context of agency enforcement activities
                         prior to administrative litigation. An agency is free to collect and analyze the evidence described in the steps below as part of its
                         initial investigation, or may choose to make a preliminary prima facie ﬁnding and require the recipient to articulate its defense as a
                         next step.

                   The Supreme Court has cautioned that the four McDonnell-Douglas elements are not “an inﬂexible formulation.” Teamsters, 431 U.S. at 358.
                   Further, as previously noted, agency Title VI investigations generally follow a non-adversarial model that does not involved burden- shifting.
                   Nevertheless the McDonnell-Douglas framework may be useful for complaint investigations, particularly where the investigation uncovers
                   evidence of similarly situated comparators who were treated diﬀerently or better. The example below, from joint DOJ and Department of
                   Education guidance, illustrates how the McDonnell-Douglas framework would inform an administrative investigation.[18]

                         ILLUSTRATION: MCDONNELL DOUGLAS FRAMEWORK APPLIED TO INVESTIGATION OF ALLEGED DISCRIMINATORY
                         SCHOOL DISCIPLINE

                         Complaint. Plaintiﬀ alleged discrimination after a school imposed diﬀerent disciplinary sanctions on two students in the sixth
                         grade—a non-Hispanic student and a Hispanic student—who engaged in a ﬁght. Both students had similar disciplinary histories,
                         having each previously received after-school detention for minor infractions. The Hispanic student received a three-day out-of-
                         school suspension for the student’s involvement in the fight, while the non-Hispanic student received a two-day out-of-school
                         suspension for the same misconduct, raising a concern that the students were treated diﬀerently based on race.

                         Based on these facts and circumstances, the Departments of Education and Justice would make an initial determination that the
                         students were similarly situated, as they were involved in the same incident and have similar discipline records. If the school
                         provided evidence of facts and circumstances surrounding the incident that would constitute a legitimate, nondiscriminatory
                         reason for the diﬀerent treatment, such as evidence that it disciplined the Hispanic student more severely because the student
                         instigated the ﬁght and directly threatened school oﬃcials who tried to break up the ﬁght, then these facts and circumstances
                         might constitute a nondiscriminatory reason for the diﬀerent treatment. If the school failed to provide a legitimate
                         nondiscriminatory reason for imposing a diﬀerent sanction on either student, the Departments could ﬁnd that the school had
                         violated Title VI.

                         If, however, the school did provide a legitimate, nondiscriminatory reason for the diﬀerent sanction, the Departments would probe
                         further to determine whether the reason given for the enhanced sanction was an accurate statement of the reasons for diﬀerent
                         treatment of the two students, or constituted a pretext for racial discrimination. In making this determination, the
                         Departments would request and consider information such as witness statements, codes of conduct, and student disciplinary
                         records. The Departments would then evaluate, among other things, whether the school conformed to its written policies; whether
                         the Hispanic student did, in fact, instigate the fight; and whether the school had previously imposed a higher sanction on non-
                         Hispanic students who had instigated ﬁghts.

                   C. Other Issues Aﬀecting Title VI Cases Involving Possible Intentional Discrimination

                               1. Proof of Systemic or Wide-Spread Discrimination (Pattern or Practice Discrimination)

                   Principles similar to those discussed above may be used to establish that a recipient engaged in widespread discrimination in violation of Title
                   VI. In these cases, one means of proving intentional discrimination is through circumstantial evidence showing a statistical disparity that
                   aﬀects a large number of individuals. Agencies investigating complaints alleging widespread discrimination may ﬁnd useful guidance in Title
                   VII case law that discusses “pattern or practice” discrimination. The phrase “pattern or practice” can be used to describe a systemic violation
                   of Title VI, regardless of the method of proof employed. Although statistical evidence is usually used to establish a pattern or practice of




6 of 10                                                                                                                                                               9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                     https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                   Page 14 of 17 PageID 402
                   intentional discrimination, it is not required to establish wide-spread or systemic discrimination. This section focuses on the use of statistical
                   evidence of disparity to establish a pattern showing diﬀerent treatment based on race, color, or national origin.

                   In International Brotherhood of Teamsters v. United States, 431 U.S. 324 (1977), a case brought under the “pattern or practice” provision of
                   Title VII, the Court stated that “statistics showing racial or ethnic imbalance are probative … because such imbalance is often a telltale sign of
                   purposeful discrimination.” Id. at 339 n.20. Accordingly, statistical evidence of a suﬃciently “gross disparity” between the aﬀected population
                   and the general population may establish an inference of intentional discrimination. Hazelwood Sch. Dist. v. United States, 433 U.S. 299,
                   307–08 (1977) (“Where gross statistical disparities can be shown, they alone may in a proper case constitute prima facie proof of a pattern or
                   practice of discrimination.”). As previously noted, the term “pattern or practice” can be used broadly to refer to systemic discrimination. The
                   term “pattern or practice” also refers to a technical claim type authorized by various civil rights statutes. These statutes use the term to deﬁne
                   the authority of the Attorney General or private parties to bring certain claims in court. See, e.g., Title VII, 42 U.S.C. § 2000e-6(a); The Violent
                   Crime Control and Law Enforcement Act of 1994, 42 U.S.C. § 14141(b); The Omnibus Crime Control and Safe Streets Act of 1968, 42 U.S.C. §
                   3789d(c)(3). A Title VII pattern or practice case, for example, will demonstrate that an employer is taking action that causes the same kind of
                   harm to a great number of individuals. In Teamsters, the employer used job transfer policies that punished individuals, primarily minorities,
                   who tried to transfer from less desirable jobs to more desirable ones. The “pattern or practice” that was challenged harmed many minorities in
                   precisely the same manner. While Title VI does not expressly include a “pattern or practice” claim, principles developed in these contexts and
                   discussed below can nevertheless inform the investigation and analysis of Title VI claims. See, e.g., Melendres v. Arpaio, 695 F.3d 990 (9th Cir.
                   2012) (class action alleging pattern or practice of racial proﬁling by law enforcement agency in violation of Title VI and the Fourth and
                   Fourteenth Amendments); Dep’t of Justice, Investigation of Los Angeles County Sheriﬀ’s Department Stations in Antelope Valley (June 28,
                   2013) (Title VI pattern or practice violation). [19]

                   For Title VI, that kind of widespread or broad discriminatory practice is often viewed or described as a claim of “systemic discrimination”—a
                   practice that harms a large number of minority individuals in the same manner. For example, were a written test used to determine eligibility
                   for a federally funded beneﬁt or program, and the test resulted in a much higher percentage of minorities than non-minorities being
                   determined ineligible for the beneﬁt or access to the program, that might present a case of systemic discrimination. The method of proof used
                   in pattern or practice cases under other statutes can be applied to these kinds of Title VI cases.

                   To prove such systemic discrimination using this method in a Title VI case, the plaintiﬀ must show that discrimination was the recipient’s
                   standard operating procedure; that is, the plaintiﬀ must “prove more than the mere occurrence of isolated or accidental or sporadic
                   discriminatory acts.” EEOC v. Joe’s Stone Crab, Inc., 220 F.3d 1263, 1286–87 (11th Cir. 2000) (quoting Teamsters, 431 U.S. at 336 (internal
                   quotation marks omitted)). Rather, the plaintiﬀ must establish by a preponderance of the evidence that discrimination is the company’s
                   “regular rather than unusual practice.” Joe’s Stone Crab, 220 F.3d at 1287 (quoting Teamsters, 431 U.S. at 336). A plaintiﬀ in a pattern or
                   practice case can prove that discrimination was the defendant’s “standard operating procedure” by, among other things, presenting statistical
                   evidence of similarly situated individuals not in the protected class who were treated better than those in the protected class. Craik v. Minn.
                   State Univ. Bd., 731 F.2d 465, 470 (8th Cir. 1984).

                   In a case alleging such pervasive or systemic discrimination, the plaintiﬀ need not initially show discrimination against any particular person;
                   rather the critical showing at the prima facie stage is one of a pervasive policy of intentional discrimination aﬀecting many individuals. See
                   Teamsters, 431 U.S. at 360; Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 147 (2d Cir. 2012) (noting that in such cases "the government need
                   not demonstrate speciﬁc losses to speciﬁc individuals to establis that injunctive relief is appropriate"). Once the plaintiﬀ has established a
                   prima facie case, the defendant can rebut it by either demonstrating that the plaintiﬀ based his or her statistical calculations on faulty data,
                   ﬂawed computations, or improper methodologies, or by introducing alternative statistical evidence. Teamsters, 431 U.S. at 360 & n.46. As in
                   other disparate treatment cases, the ultimate burden of persuasion rests with the plaintiﬀ. Id. at 362 n.50 (citing McDonnell-Douglas, 411 U.S.
                   at 804–06). If the defendant fails to rebut the inference that arises from the plaintiﬀ’s prima facie case, the court can conclude “that a violation
                   has occurred.” Id. at 361.

                         AGENCY PRACTICE TIP

                         As emphasized above in the McDonnell-Douglas discussion, certain procedural aspects of methods of proof developed in the
                         litigation context do not transfer to the administrative context. Here, the Title VII burden-shifting test for formal “pattern or
                         practice” claims that applies in litigation to determine whether an institution has engaged in intentional discrimination does not
                         necessarily apply in the context of agency enforcement activities prior to litigation. An agency is free to collect and analyze all the
                         evidence described in this section as part of its initial investigation, or may choose to make a preliminary prima facie ﬁnding and
                         require the recipient to articulate its defense as a next step.

                   As previously stated, statistics typically are used to help establish that a pattern of discrimination based on race, color, or national origin was
                   the recipient’s “standard operating procedure.” Teamsters, 431 U.S. at 336; Hazelwood, 433 U.S. at 307. Statistics showing racial or ethnic
                   imbalance are probative in pattern or practice cases because a clear and signiﬁcant imbalance based on race or ethnicity is often an
                   indication of purposeful discrimination. Teamsters, 431 U.S. at 336; Hazelwood, 433 U.S. at 307. Statistics showing racial or ethnic imbalance
                   are probative in pattern or practice cases because a clear and signiﬁcant imbalance based on race or ethnicity is often an indication of
                   purposeful discrimination. Teamsters, 431U.S. at 339 n.20; Lujan v. Franklin Cty. Bd. of Educ., 766 F.2d 917, 929 (6th Cir. 1985). In these cases,
                   most often, statistics are “coupled with anecdotal evidence of the … intent to treat the protected class unequally.” Mozee v. Am. Commercial
                   Marine Serv. Co., 940 F.2d 1036, 1051 (7th Cir. 1991).[20] Statistical evidence can sometimes serve by itself to establish a prima facie case in
                   the pattern or practice context, in lieu of comparative evidence pertaining to each class member. Teamsters, 431 U.S. at 336; Hazelwood, 433
                   U.S. at 307–08 (“Where gross statistical disparities can be shown, they alone may in a proper case constitute prima facie proof of a pattern or
                   practice of discrimination.") As one court explained, “strong statistics may prove a case on their own, while shaky statistics may be
                   insuﬃcient unless accompanied by additional evidence.” EEOC v. O & G Spring & Wire Forms Specialty Co., 38 F.3d 872, 876 (7th Cir. 1994)
                   (citing Teamsters, 431 U.S. at 340).

                   While there is no “rigid mathematical formula” for determining whether a disparity is signiﬁcant, Watson v. Fort Worth Bank & Trust, 487 U.S.
                   977, 994–95 (1988), courts have adopted various tests to aid them in making this determination. For example, some courts have looked to
                   whether the disparity is statistically signiﬁcant. Hazelwood, 433 U.S. at 308 n.14 (an inference of discrimination will generally arise where
                   “‘the diﬀerence between the expected value and the observed number is greater than two or three standard deviations’”) (quoting
                   Castaneda, 430 U.S. at 496 n.17). [21] Other courts have looked at whether the disparity is both statistically and practically signiﬁcant. See
                   Thomas v. Metroﬂight, Inc., 814 F.2d 1506, 1510 n.4 (10th Cir. 1987) (suggesting that courts may require, in addition to statistical
                   signiﬁcance, that the observed disparity be substantial). Still other courts have recognized the usefulness of multiple regression analyses, a
                   statistical tool for understanding the relationship between two or more variables where there are several possible explanations for a given
                   outcome, which, in turn, aids in isolating the most relevant variable and determining its eﬀect on the outcome. See, e.g., Bazemore v. Friday,
                   478 U.S. 385, 400 (1986) (observing the usefulness of multiple regression analysis, even one that did not include all measurable variables).

                   Here are a few cases in which systemic discrimination was proved:

                                     Latino motorists were deprived of constitutional rights as a result of being detained by a law enforcement agency
                                     conducting “saturation patrols” or “sweeps” targeting Latinos suspected of being illegally present in the country. Law
                                     enforcement deputies engaged in a pattern of racially proﬁling Latinos for vehicle stops. Melendres, 695 F.3d at 998
                                     (addressing Title VI and equal protection claims).
                                     The deliberate and systematic exclusion of women from food server positions based on sexual stereotypes associating a
                                     “ﬁne-dining ambience” with all–male food service may amount to a pattern or practice. While the court ultimately
                                     remanded the case because of conﬂicting witness testimony and conclusions drawn by the lower court, the decision set
                                     forth certain guideposts regarding the kind of evidence that may prove helpful to establish that discrimination was the
                                     defendant’s “standard operating procedure.” For example, the court noted the testimony of several witnesses who
                                     described the defendant’s active discouragement of women applying for employment. The court explained that a plaintiﬀ
                                     may establish systemic discrimination “‘through a combination of strong statistical evidence of disparate impact coupled




7 of 10                                                                                                                                                                   9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                    https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                  Page 15 of 17 PageID 403
                                     with anecdotal evidence of the employer’s intent to treat the protected class unequally.’ [Further,] direct evidence of an
                                     intent to discriminate’ may be used to establish a pattern or practice claim.” Joe’s Stone Crab Inc., 220 F.3d at 1285, 1287
                                     (Title VII case) (citing Mozee, 940 F.2d at 1051, and Lujan, 766 F.2d at 929 n.15).
                                     Defendant’s motion for partial summary judgment was denied where the EEOC argued that the defendant’s “standard
                                     operating procedure—its regular rather than unusual practice”—was to ignore most (if not all) of its female employees’
                                     complaints that they were individually, or as a group, being subjected to a sexually hostile and abusive environment. The
                                     alleged oﬀensive conduct included unwelcome sexual advances, demands for sexual favors, and other oﬀensive verbal
                                     and physical conduct of a sexual nature. The court held that the employer was aware of this possible sexual harassment
                                     and its failure to act indicated that it tolerated individual acts of sexual harassment. EEOC v. Mitsubishi Motor Mfg. of
                                     Am., 990 F. Supp. 1059, 1069 (C.D. Ill. 1998) (Title VII case).

                             2. Permissible Use of Race

                   It is critical for agencies to be aware that the exercise of a race-based motive does not mean that the recipient’s actions automatically violate
                   Title VI. The Supreme Court has held that strict judicial scrutiny applies to a governmental entity’s intentional use of race, a standard that
                   applies through Title VI to any recipient of Title VI funds. The Court has also held that strict scrutiny does not automatically invalidate the use
                   of race; race may be used when the government has a compelling interest supporting its use, and that use is narrowly tailored to support the
                   stated compelling interest. Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 720 (2007).

                   Moreover, agency Title VI implementing regulations recognize circumstances under which recipients’ consideration of race may be permissible.
                   First, when “administering a program regarding which the recipient has previously discriminated against persons on the ground of race, color,
                   or national origin, the recipient must take aﬃrmative action to overcome the eﬀects of prior discrimination.” 28 C.F.R. 42.104(b)(6)(1) (DOJ
                   regulations). Second, “[e]ven in the absence of such prior discrimination, a recipient in administering a program may take aﬃrmative action to
                   overcome the eﬀects of conditions which resulted in limiting participation by persons of a particular race, color, or national origin.” 28 C.F.R.
                   42.104(b)(6)(2) (DOJ regulations). Compelling governmental interests, thus far, have included remedying the eﬀects of past discrimination,
                   United States v. Paradise, 480 U.S. 149, 161 (1987), and achieving the beneﬁts of diversity in higher education, Grutter v. Bollinger, 539 U.S.
                   303, 333 (2003), and law enforcement, Wittmer v. Peters, 87 F.3d 916, 920 (7th Cir. 1996). In addition, a recipient has more latitude to pursue
                   one of these goals through actions that do not award beneﬁts based solely on an individual’s race, color, or national origin. See Parents
                   Involved in Cmty. Sch. v. Seattle Sch. Dist. No. 1, 551 U.S. 701 (2007) (distinguishing between race conscious mechanisms to achieve diversity
                   in public schools, such as strategic site selection of new schools, and approaches that treat speciﬁc individuals diﬀerently based on race); see
                   also Doe ex rel. Doe v. Lower Merion Sch. Dist., 665 F.3d 524, 545–46 (3d Cir. 2011) (facially race neutral plan that involved assignment of
                   students based on where they live did not trigger strict scrutiny).

                   Classiﬁcations of individuals based on race, color, or national origin cannot avoid strict scrutiny merely because the recipient asserts a very
                   important interest, such as a public safety justiﬁcation. “The gravity of the threat alone cannot be dispositive of questions concerning what
                   means law enforcement oﬃcers may employ to pursue a given purpose.” City of Indianapolis v. Edmond, 531 U.S. 32, 42 (2000). “No matter
                   how tempting it might be to do otherwise, [courts] must apply the same rigorous standards even where national security is at stake.” Hassan
                   v. City of New York, 804 F.3d. 277, 306 (3d Cir. 2015). In Hassan, the Third Circuit reversed the lower court, ruling that plaintiﬀs had alleged a
                   viable claim of intentional discrimination where the New York Police Department followed a facially discriminatory policy in surveilling Muslim
                   individuals and businesses in New York and New Jersey, and that this can amount to “direct evidence of intent.” Id. at 295; see also Johnson v.
                   California, 543 U.S. 499, 505–06 (2005) (racial classiﬁcations for penological purposes, such as controlling gang activity in prison, subject to
                   strict scrutiny); United States v. Brignoni-Ponce, 422 U.S. 873, 885–87 (1975) (law enforcement need “does not justify stopping all Mexican-
                   Americans to ask if they are aliens”).

                   Once a compelling interest is established, a recipient must still demonstrate that it has satisﬁed narrow tailoring; in other words, that it is
                   using race in the most limited manner that will still allow it to accomplish its compelling interest. Parents Involved, 551 U.S. at 720. “Even in
                   the limited circumstance when drawing racial distinctions is permissible to further [an important or] compelling state interest, [the recipient] is
                   still ‘constrained in how it may pursue that end.’” Grutter, 539 U.S. at 333 (quoting Shaw v. Hunt, 517 U.S. 899, 908 (1996)). Strict scrutiny
                   requires that the decision-maker “ultimately be satisﬁed that no workable race-neutral alternatives would” further the compelling interest
                   “‘about as well and at tolerable administrative expense.’” Fisher v. Univ. of Tex., 133 S. Ct. 2411, 2420 (2013) (quoting Wygant v. Jackson Bd.
                   of Ed., 476 U.S. 267, 280 n.6 (1986)). In addition, the relationship between the stated justiﬁcation and the discriminatory classiﬁcation must
                   “be substantiated by objective evidence.” Patrolmen’s Benevolent Ass’n of New York v. City of New York, 310 F.3d 43, 53 (2d Cir. 2002).
                   “[M]ere speculation or conjecture is insuﬃcient,” id., as are appeals to “‘common sense’ which might be inﬂected by stereotypes,” Reynolds v.
                   City of Chicago, 296 F.3d 524, 526 (7th Cir. 2002).

                   By way of illustration, in some instances police departments have used race or national origin to direct law enforcement activities, and have
                   attempted to justify their conduct by noting that speciﬁc individuals from that race or national origin group engaged in illegal activity. Courts
                   consistently reject this kind of stereotyping when examining expressly discriminatory law enforcement policies. See, e.g., Whren v. United
                   States, 517 U.S. 806, 813 (“the Constitution prohibits selective enforcement of the law based on considerations such as race”). One court, in
                   ruling that a police department’s policy of focusing on Hispanic persons in immigration enforcement was discriminatory, held “there is no
                   legitimate basis for considering a person’s race in forming a belief that he or she is more likely to engage in a criminal violation and the
                   requisite ‘exact connection between justiﬁcation and classiﬁcation’ … is lacking.” Melendres, 989 F. Supp. 2d at 901 (quoting Gratz v. Bollinger,
                   539 U.S. 244, 270 (2003)); see also Floyd v. City of New York, 959 F. Supp. 2d 540, 587 (S.D.N.Y. 2013) (rejecting the City’s suggestion that
                   law-abiding members of some racial groups have a greater tendency to appear suspicious than members of other racial groups, ruling that a
                   “stop and frisk” program was racially discriminatory).

                   Similarly, in Hassan, an Equal Protection Clause case involving an express religious classiﬁcation, the Third Circuit held that the NYPD's blanket
                   monitoring of the Muslim community after the September 11 attacks failed strict scrutiny because the surveillance program was not narrowly
                   tailored. The Third Circuit compared the City's public safety justiﬁcation to the infamous Korematsu case, in which the Supreme Court
                   uncritically accepted the government's national security justiﬁcation for overt discrimination, leading to the wartime imprisionment of
                   American citizens of Japanese ancestry based solely on national origin.[22] The Hassan court stated:

                         We have learned from experience that it is often where the asserted interest appears most compelling that we must be most vigilant in
                         protecting constitutional rights. “[H]istory teaches that grave threats to liberty often come in times of urgency, when constitutional
                         rights seem too extravagant to endure.” Skinner v. Ry. Labor Execs.’ Ass’n, 489 U.S. 602, 635 (1989) (Marshall, J., dissenting); see also
                         Grutter, 539 U.S. at 351 (Scalia, J., concurring in part and dissenting in part) (“The lesson of Korematsu is that national security
                         constitutes a ‘pressing public necessity,’ though the government’s use of [a suspect classiﬁcation] to advance that objective must be
                         [appropriately] tailored.”); Skinner, 489 U.S. at 635 (Marshall, J. dissenting) (“The World War II relocation- camp cases and the Red scare
                         and McCarthy-era internal subversion cases are only the most extreme reminders that when we allow fundamental freedoms to be
                         sacriﬁced in the name of real or perceived exigency, we invariably come to regret it.” (citations omitted)).

                   Hassan, 804 F.3d at 306–07.

                   Obviously, when to determine that a recipient’s consideration of race is permissible is complex, and is not extensively discussed here.
                   Guidance documents from the Departments of Justice and Education review applicable legal principles and set out detailed considerations for
                   educational institutions. See Dep’t of Educ. and Dep’t of Justice, “Dear Colleague” Letter on the U.S. Supreme Court ruling in Schuette v.
                   Coalition to Defend Aﬃrmative Action (May 6, 2014); Dep’t of Educ. and Dep’t of Justice, “Dear Colleague” Letter and Guidance Documents on
                   the Voluntary use of Race (Dec. 2, 2011). These also may be useful in understanding how and when recipients may consider race in other
                   contexts. Federal investigating agencies are encouraged to review applicable guidance documents and case law, and to consult their legal
                   counsel or the Civil Rights Division for assistance applying applicable legal principles to speciﬁc situations. The Department of Education's
                   Oﬃce for Civil Rights is also available to provide assistance about the use of race in the educational context.

                             3. Intentional Discrimination by a Third Party




8 of 10                                                                                                                                                                  9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                      https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                    Page 16 of 17 PageID 404
                   Hostile environment harassment is another form of intentional discrimination prohibited by Title VI not discussed here extensively. When the
                   recipient does not create the hostile environment, but a third party, who neither speaks for nor represents the recipient, is responsible, the
                   hostile environment framework focuses on the recipient’s obligation to respond adequately to the third party’s discriminatory conduct. Both
                   courts and federal agencies have addressed this circumstance in the context of hostile environment discrimination in schools.

                   A recipient violates Title VI if (1) a third party (e.g., a fellow student) harasses a program participant or beneﬁciary based on race, color, or
                   national origin and the harassing conduct is suﬃciently serious to deny or limit the individual’s ability to participate in or beneﬁt from the
                   program or activity (i.e., the harassment creates a hostile environment); (2) the recipient knew or reasonably should have known about the
                   alleged harassment, i.e., actual or constructive notice; and (3) the recipient fails to take prompt and eﬀective steps reasonably calculated to
                   end the harassment, eliminate the hostile environment, prevent its recurrence, and address its eﬀects, as appropriate. A recipient is liable
                   under Title VI for its own conduct when it fails to take adequate steps to address discriminatory harassment.[23]

                   Liability in private suits for monetary damages involving student-on-student harassment lies “only where the funding recipient acts with
                   deliberate indiﬀerence to known acts of harassment in its programs or activities.” Davis v. Monroe Cty. Sch. Bd., 526 U.S. 629, 633 (1999).
                   Often, but not always, termed “deliberate indiﬀerence” cases, the standard of proof has been most commonly applied to harassment claims,
                   particularly sex- and race-based claims. However, courts have recognized the standard in cases involving other forms of discriminatory
                   conduct. See, e.g., Blunt v. Lower Merion School District, 767 F.3d 247, 271–73 (3d Cir. 2014) (plaintiﬀs may establish a school district’s liability
                   under Title VI for racially motivated student assignments through a deliberate indiﬀerence theory).

                   Similarly, a private plaintiﬀ or investigating agency may be able to use evidence that a recipient knew or should have known about a third
                   party’s intentionally discriminatory conduct and failed to act despite that knowledge.



                   ______________________________________________________________________________________________________________________

                   [1] Unlike when seeking judicial enforcement, private parties may ﬁle administrative complaints under any theory of liability, including
                   disparate impact. Section VII of the Title VI Legal Manual provides an analysis of the disparate impact theory.

                   [2] U.S. Cons. amend. XIV, § 1.

                   [3] 42 U.S.C. § 2000e et seq.

                   [4] Note that the analysis under these civil rights law are not always the same, particularly to the extent that the Equal Protection Clause
                   aﬀords diﬀerent levels of protection to classiﬁcations based on sex and disability vs. race, color, and national origin.

                   [5] At times in this section "race" is used to refer to "Race, color, and national origin." This shorthand is used merely for ease of discussion
                   and should not be read as a limitation on the applicability of the principles discussed.

                   [6] Vill. of Arlington Heights v. Metro. Housing Dev. Corp., 429 U.S. 252, 266-68 (1977).

                   [7] The McDonnell- Douglas framework refers to McDonnell Douglas Corp. v. Green , 411 U.S. 792 (1973)

                   [8] See, e.g., Gebser v. Lago Vista Indep. Sch. Dist., 524 U.S. 274, 286 (1998) (“[Title VI] is parallel to Title IX …. The two statutes operate in
                   the same manner ….”); Liese v. Indian River Cty. Hosp. Dist., 701 F.3d 334, 346 (11th Cir. 2012) (“Title IX, like the [Rehabilitation Act] was
                   modeled after Title VI, and the text of all three acts [is] virtually identical ….”); Darensburg v. Metro. Transp. Comm’n, 636 F.3d 511, 519 (9th
                   Cir. 2011) (looking to Title VII jurisprudence to analyze Title VI claims).

                   [9] Price Waterhouse has been superseded by statute in the employment discrimination context under Title VII, but as discussed below, its
                   framework remains instructive when considering how to prove mixed motives cases in other civil rights contexts.

                   [10] See Michigan Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq. (2016; Jackson v. Quanex Corp., 191 F.3d 647 (6th Cir. 1999)(When an
                   employer is liable under the Michigan Civil Rights Act, it would also be liable under Title VII).

                   [11] Though the Arlington Heights test was developed to detect discriminatory intent in the context of a Fourteenth Amendment Equal
                   Protection claim, the test also applies to claims of intentional discrimination under some federal statutes, including Title VI. See Pac. Shores
                   Props., 730 F.3d at 1158 n.21; see also Gallagher v. Magner, 619 F.3d 823, 833 (8th Cir. 2010)(Fair Housing Act case applying the Arlington
                   Heights factors); Hallmark Developers, Inc. v. Fulton Cty., 466 F.3d 1276, 1283-84 (11th Cir. 2006)(same); Tsombanidis v. W. Haven Fire Dep't ,
                   352 F.3d 565, 579-80 (2d Cir. 2003)(same in Fair Housing Act and Americans with Disabilities Act contexts).

                   [12] For a detailed case analysis of statistical evidence, circumstantial evidence, the strength of each, and the cumulative picture of intent
                   presented by both types of evidence together in the Title VII context, see Gay, 694 F.2d at 555-56.

                   [13] Similary, an agency may be able to use impact evidence under the deliberate indiﬀerence framework, originally developed to analyze
                   hostile environment harassment claims, to show that the recipient knew a federally protected right was substantially likely to be violated
                   and failed to act despite that knowledge. This approach is closely related to the Arlington Heights framework. As in the cases discussed in
                   this section, foreseeability or knowledge of harm is a key feature of this method of proof. See infra section C.3.

                   [14]The Pryor court partially distinguished Feeney, 442 U.S. at 256, in which the Court refused to ﬁnd that a Massachusetts veterans'
                   preference statute deprived women of equal protection of the laws. It noted that the NCAA had actual notice and knowledge of the impact
                   on the minority students, while the Court in Feeney could no infer that the "legislature almost certainly was aware" that the law beneﬁting
                   veterans would disadvantage women. Pryor, 288 F.3d at 564.

                   [15] In a subsequent proceeding, the court granted summary judgment for the defendants on the issue of intentional discrimination under
                   Title VI by noting that “assuming, arguendo, that Plaintiﬀs are correct that ‘[t]he disparate impact of [issuing the permit to the defendant]
                   was clearly [foreseeable]’ to [the defendants], Pls.’ Opp. at 71, such a foreseeable impact is of no aid to Plaintiﬀs at this juncture because it,
                   alone, is insuﬃcient to establish a constitutional violation.” S. Camden Citizens in Action v. N.J. Dep’t of Envtl. Prot., No. Civ. A. 01-702 (FLW),
                    2006 WL 1097498 at *36 (D.N.J. Mar. 31, 2006) (citing Penick, 443 U.S. at 465). In so ruling, the court found insuﬃcient evidence of
                   Arlington Heights factors alleged at the motion to dismiss stage, such as a history of discrimination on the part of the defendant. S. Camden,
                   2006 WL 1097498 at *26–28. The court determined that, in the absence of the other Arlington Heights factors raised at the motion to
                   dismiss stage, foreseeable impact alone is insuﬃcient to demonstrate intent. Penick has cautioned that “disparate impact and foreseeable
                   consequences, without more, do not establish a constitutional violation.” Penick, 443 U.S. at 464. See also Dayton Bd. of Educ. v. Brinkman,
                   443 U.S. 526, 536 n.9 (1979) (foreseeable adverse impact may be relevant evidence in proving purposeful discrimination, but foreseeability
                   by itself has not been held to make out a case of purposeful discrimination).

                   [16]The elements of a prima facia case are the same under both Title VI and VII. Paul v. Theda Med. Cty., Inc., 465 F.3d 790, 794 (7th Cir.
                   2006); Fuller v. Rayburn, 161 F.3d 516, 518 (8th Cir. 1998).

                   [17] The DOJ regulations quoted here are similar to those of other agencies.

                   [18] Dep't of Justice and Dep/'t of Educ., "Dear Collegue" Letter on the Nondiscriminatory Administration of School Discipline (Jan. 8, 2014),
                   available at http://www2.ed.gov/about/oﬃces/list/ocr/letters/colleague-201401-title-vi.html.

                   [19] The report of investigation is located on the following website: http://www.justice.gov/crt/special-litigation-section-cases-and-matters
                   (search "antelope"; last visited Sept. 15, 2016).

                   [20] Note that "the absence of statistical evidence [will not] invariably prove fatal in every pattern or practice case. [In employment cases,]




9 of 10                                                                                                                                                                    9/15/19, 5:52 PM
Section VI- Proving Discrimination- Intentional Di...                                                                    https://www.justice.gov/crt/fcs/T6Manual6
           Case 3:19-cv-01151-N-BK Document 26 Filed 09/15/19                                                                  Page 17 of 17 PageID 405
                   [w]here the overall nunber of employees in small, anecdotal evidence may suﬃce." In re W. Dist. Xerox Litig., 850 F. Supp. 1079, 1084
                   (W.D.N.Y. 1994); accord, Pitre v. Western Elec. Co., 843 F.2d 1262, 1268 (10th Cir. 1988); Haskell v. Kaman Corp., 743 F.2d. 113, 119 (2d Ci.
                   1984). Conversely, in certain cases "a plaintiﬀ's statistucal evidence alone might constitute a prima facia case." Coates v. Johnson &
                   Johnson, 756 F.2d. 524, 532 n.6 (7th Cir. 1985) (citing Segar v. Smith, 738 F.2d 1249, 1278 (D.C. Cir. 1984)). "Neither statistical nor anecdotal
                   evidence is automatically entitled to reverence to the exclusion of the other." Id. at 533. However, "[w]hen one type of evidence is missing
                   altogether, the other must be correspondingly stronger for plaintiﬀs to meet their burden." In re W. Dist. Xerox Litig., 850 F. Supp at 1085.
                   Compare Chisholm v. USPS , 665 F.2d 482, 495 (4th Cir. 1981) (twenty class plaintiﬀs was suﬃcient to support the statistical evidence) with
                   Ste. Marie v. E. R.R. Ass'n, 650 F.2d 395, 406 (2d Cir. 1981) (seven discriminatory acts coupled with problematic statistical evidence were
                   insuﬃcient to support ﬁnding pattern or practice discrimination).

                   [21] However, "[t]here is no minimum statistical threshold" mandating that plaintiﬀ has demonstrated a violation. Waisome v. Port Auth. of
                   N.Y. & N.J., 948 F.2d 1370, 2376 (2d Cir. 1991); accord Chin v. Port Auth. of N.Y. & N.J., 685 F.3d 135, 153 (2d Cir. 2012). Courts should take a
                   "'case-by-case approach' in judging the signiﬁcance or substantiality of disparities, one that considers not only statistics but also all the
                   surrounding facts and circumstances." Waisome, 948 F.3d at 1376; Chin, 685 F.3d at 13 (quoting Waisome).

                   [22] Korematsu v. United States, 324 U.S. 885 (1944).

                   [23] Dep't of Educ. Oﬀ. for Civ. Rts., "Dear Colleague" Letter: Harrassment and Bullying, (Oct. 26, 2010), available at http://www2.ed.gov
                   /about/oﬃces/list/ocr/letters/colleague-201010.pdf; see also Dep't of Educ. Complaint Resolution Letter, Richmond Heights School District
                   (OH), No. 15-11-1134 (May 11, 2012); Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students,
                   or Third Parties, 66 Fed. Reg. 5512-01 (Jan. 19, 2001).




                   ‹ Section V – Deﬁning Title VI                                          up                  Section VII- Proving Discrimination- Disparate Impact ›
                                                                                                                                             Updated February 10, 2017




10 of 10                                                                                                                                                                 9/15/19, 5:52 PM
